  Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 1 of 78 PAGEID #: 1178




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


                                                )
                                                )   CASE NO: 1:16-cv-01153-TSB
                                                )   JUDGE TIMOTHY S. BLACK
IN RE THE WENDY’S COMPANY                       )
SHAREHOLDER DERIVATIVE ACTION                   )   CONSOLIDATED VERIFIED
                                                )   SHAREHOLDER DERIVATIVE
                                                )   COMPLAINT
                                                )
                                                )   JURY TRIAL DEMANDED
                                                )
                                                )


                                       INTRODUCTION

       Plaintiff James Graham (“Plaintiff”), by and through his undersigned attorneys, submits

this Consolidated Verified Shareholder Derivative Complaint (the “Consolidated Complaint”)

against Individual Defendants named herein. Plaintiff alleges the following based upon

information and belief, except as to those allegations concerning Plaintiff, which are alleged upon

personal knowledge. Plaintiff’s information and belief is based upon, among other things, the

investigation conducted by his counsel which included, among other things: (a) a review and

analysis of regulatory filings filed by The Wendy’s Company (“Wendy’s” or the “Company”) with

the United States Securities and Exchange Commission (“SEC”); (b) a review and analysis of press

releases and media reports issued and disseminated by Wendy’s; (c) a review of other publicly

available information concerning Wendy’s, including articles in the news media and analyst

reports; (d) a review and analysis of documents obtained by means of requests for inspection of

books and records under 8 Del. C. § 220; and (e) complaints and related materials in litigation

commenced against some or all of the Individual Defendants and/or the Company.



                                                1
  Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 2 of 78 PAGEID #: 1179




                                SUMMARY OF THE ACTION

        1.     This is a shareholder derivative action brought for the benefit of Nominal

Defendant Wendy’s. Wendy’s is the world’s third largest quick-service restaurant company in the

hamburger sandwich segment. Wendy’s is primarily engaged in the business of operating,

developing and franchising a system of distinctive quick-service restaurants serving high quality

food.   It maintains over 6,000 Wendy’s establishments in North America, with a majority

franchisee owned and approximately 330 corporate owned. It also has over 500 franchised

locations outside North America.

        2.     This derivative action is brought against certain current and former members of

the Company’s Board of Directors (the “Board”) and certain current and former of its executive

officers (collectively,   the “Individual Defendants”) seeking to remedy the Individual

Defendants’ violations of state law and breaches of fiduciary duty during the period beginning

October 1, 2012 through the present (the “Relevant Period”).

        3.     The Individual Defendants’ violations of state law and breaches of fiduciary duty

arise out of a data breach that compromised its customers’ personal and financial information that

stretched from October 2015 through June 2016 and affected well over 1,000 Wendy’s franchise

locations (the “Data Breach”). Wendy’s first reported the Data Breach in January 2016 on the

heels of a report issued by noted security blogger Brian Krebs and stated that they had immediately

begun an investigation. The Company provided an update on February 9, 2016, informing the

public that cybersecurity experts found malware on some of the systems. The Company repeated

this same disclosure in its 2015 Form 10-K filed with the SEC on March 3, 2016.




                                                2
  Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 3 of 78 PAGEID #: 1180




       4.      Then on May 11, 2016, the Company filed its Form 10-Q for the quarter ended

April 3, 2016, and publicly disclosed some additional details about the Data Breach. Wendy’s

claimed that it believed that malware, installed through the use of compromised third-party

credentials, affected one particular point of sale system at fewer than 300 of the approximate 5,500

franchise locations and that the Company’s chosen point-of-sale (“POS”) system, the Aloha POS

system, installed at both corporate owned stores and at a majority of the franchise stores, had not

been impacted by the Data Breach. Then things got worse.

       5.      On June 9, 2016, Wendy’s issued a press release disclosing that the earlier

representations regarding the limited scope of the Data Breach was only the tip of the iceberg. The

press release reported that an additional variant of the malware was discovered, and that it had

affected a different POS system involving substantially more than the 300 stores already

implicated in the Data Breach. As admitted by Wendy’s, the Data Breach ran from October 2015

until June 2016, and although discovered in late January 2016, ran unabated for almost an

additional six months. Further, in the June 9, 2016 press release, Wendy’s did not deny that its

chosen POS system for its corporate owned and franchisee stores, the Aloha POS system, had not

been implicated in the Data Breach. To this day, the Company has failed to come clean and admit

that the Aloha POS system had also been affected by the Data Breach.

       6.      Further, the Aloha POS system had been mandated for use by Wendy franchisees

beginning in October 2012 with a deadline of July 1, 2014 for installation. The Aloha POS system

proved fraught with defects from the very beginning and the deadline for installation was delayed

until July 1, 2015, and then again until March 31, 2016, though not all restaurants were required

to have the Aloha POS system installed until at least December 31, 2016.




                                                 3
  Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 4 of 78 PAGEID #: 1181




       7.      Plaintiff has not made a demand on the Board. Wendy’s admits that certain

defendants own a substantial amount of Company stock, evidencing a controlling interest in the

Company. As conceded by the Company, this concentration of ownership gives these defendants

“significant influence over the outcome of actions requiring stockholder approval, including the

election of directors and the approval of mergers, consolidations and the sale of all or substantially

all of the Company’s assets.” These controlling shareholder defendants also have familial ties

with other of the Individual Defendants. Further, other of the Individual Defendants worked at

entities other than Wendy’s with the controlling shareholder defendants, or were previously

management employees at the Company and now are directors beholden to the controlling

shareholder defendants. Moreover, the Individual Defendants through their attendance at Board

meetings and/or employment at Wendy’s were well aware of the material cost to Wendy’s of a

Company or franchisee data security incident. Board minutes reveal that the Individual Defendants

knew that a data breach at a franchisee restaurant was “likely”, and that such a breach would

damage the Wendy’s brand. As described in detail in ¶¶ 154-183, for these and other reasons set

forth therein, demand would be futile.

       8.      As a result of the foregoing, the Company is now subjected to a series of class

action lawsuits that have been consolidated into two distinct groups: (i) on behalf of financial

institutions alleging claims for negligence, negligence per se, violation of the Ohio Deceptive

Trade Practices Act, declaratory and injunctive relief (the “Financial Institution Class Action”);

and (ii) on behalf of customers of Wendy’s alleging claims for breach of implied contract,




                                                  4
     Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 5 of 78 PAGEID #: 1182




negligence, violations of state consumer protection laws and violations of state data breach statutes

(the “Consumer Class Action”).1

          9.       The Individual Defendants breached their duties of loyalty, care and good faith by:

(i) failing to implement and enforce a system of effective internal controls and procedures with

respect to data security for the Company and its franchisees; (ii) failing to exercise their oversight

duties by not monitoring the Company and its franchisees’ compliance with federal and state laws,

payment card industry regulations and its agreements with payment card processors and networks;

(iii) failing to cause the Company to make full and fair disclosure concerning (a) the effectiveness

of the Company and its franchisees’ policies and procedures with respect to data security, and (b)

the scope and impact of the Data Breach, resulting in the commencement of the Financial

Institutions Class Action and Consumer Class Action.

          10.      The Individual Defendants also permitted the Company to violate the Payment

Card Industry Data Security Standards (“PCI DSS”) by, among other things, (a) allowing Wendy’s

and many of its franchisees to use the Aloha POS system that the Company knew was fraught with

vulnerabilities; (b) failing to ensure that the Company installed and maintained an adequate

firewall; (c) failing to ensure that payment card data was properly segmented from the remainder

of Wendy’s network; (d) failing to implement necessary protocols, such as software image

hardening, password protecting programs that captured payment card data and encrypting payment


1
    The consolidated cases are docketed at: First Choice Federal Credit Union et al., v. The Wendy’s Company

et al., Case No.: 2:16-cv-00506 (W.D. PA), and Torres et al. v. Wendy’s International LLC, Case No. 6:16-

cv-00210 (M.D. FL). There is a proposed settlement in the Consumer Class Action for $3.4 million with

the final approval hearing set for February 26, 2019. Any potential claims against the franchisees or any of

their processing vendors have been carved out of the settlement and release.


                                                      5
  Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 6 of 78 PAGEID #: 1183




card data at the point-of–sale; and (e) failing to upgrade the Company’s systems to utilize EMV

technology.

        11.     In addition, the Individual Defendants consciously disregarded the systemic and

pervasive problems with the Aloha POS system, thereby consciously permitting the Company to

maintain an out of date operating system, failed to require its franchisees to utilize Wendy’s chosen

vendor to process transactions, and failed to exercise their oversight duties commensurate with

the risk, given the recognition by senior management and the Board that a security breach could

adversely affect the Company’s business and operations, as evidenced by the fact that the Data

Breach went undetected for several months and, it was not until after receiving questions from a

third-party concerning banking industry sources who discovered a pattern of fraud on cards that

were used at various Wendy’s locations that the Company even publicly acknowledged that it was

investigating claims of a possible credit card breach at some locations.

                                 JURISDICTION AND VENUE

        12.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332. There is

complete diversity among the parties and the amount in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs.

        13.     This Court has jurisdiction over each Defendant named herein because each

Defendant is either a corporation that conducts business in and maintains operations in this District,

or is an individual who has sufficient minimum contact with this District so as to render the

exercise of jurisdiction by this Court permissible under traditional notions of fair play and

substantial justice.

        14.     Venue is proper in this Court pursuant to 28 U.S.C. §1391(a) because one or more

of the defendants either resides in or maintains executive offices in this District, a substantial



                                                  6
  Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 7 of 78 PAGEID #: 1184




portion of the transactions and wrongs complained of herein, including defendants’ primary

participation in the wrongful acts detailed herein and aiding in violation of fiduciary duties owed

to Wendy’s occurred in this District and defendants have received substantial compensation in this

District by doing business here and engaging in numerous activities that have an effect in this

District.

                                           PARTIES

        15.    Plaintiff James Graham is currently and has continuously been a stockholder of

Wendy’s since the beginning of the Relevant Period. Plaintiff is a citizen of Oregon.

        16.    Nominal Defendant Wendy’s is incorporated under the laws of the State of

Delaware and maintains its headquarters in Dublin, Ohio. Wendy’s is the world’s third largest

quick-service restaurant company in the hamburger sandwich segment. Wendy’s is primarily

engaged in the business of operating, developing and franchising a system of distinctive quick-

service restaurants serving high quality food. As of January 3, 2016, there were 6,076 Wendy’s

restaurants in operation in North America. Of these restaurants, 632 were operated by Wendy’s

and 5,444 by a total of 390 franchisees. Also as of January 3, 2016, there were 403 franchised

Wendy’s restaurants in operation in 27 countries and territories other than North America.

Wendy’s shares are listed and traded on the NASDAQ Exchange under the Ticker “WEN.”

        17.    Defendant Nelson Peltz (“N. Peltz”) has a long-standing relationship with Wendy’s

as both a member of the Company’s Board and as a member of management, as well as being a

significant beneficial owner of Wendy’s stock. He has served as a director of the Company since

April 1993 and has served as non-executive Chairman of the Company since June 2007. Prior to

that, N. Peltz served as the Company’s Chairman and Chief Executive Officer (“CEO”) and as a

director or manager and an officer of certain of the Company’s subsidiaries from April 1993



                                                7
  Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 8 of 78 PAGEID #: 1185




through June 2007. N. Peltz has been CEO and a founding partner of Trian Fund Management,

L.P. (“Trian Partners”), a management company for various investment funds and accounts, since

November 2005. From January 1989 to April 1993, N. Peltz was Chairman and CEO of Trian

Group, Limited Partnership, which provided investment banking and management services for

entities controlled by N. Peltz and defendant Peter W. May. From 1983 to December 1988, N.

Peltz was Chairman and CEO and a director of Triangle Industries, Inc. (“Triangle”), a metals and

packaging company. Additionally, as of March 28, 2016, N. Peltz was the beneficial owner of

56,520,516 shares (21%) of the Company’s outstanding common stock. Of the over 56 million

shares of Wendy’s stock beneficially owned by N. Peltz, 40,792,537 of those shares are owned by

Trian Partners and its affiliates. N. Peltz also serves as a director of Mondelez International, Inc.

since January 2014, Sysco Corporation since August 2015 and The Madison Square Garden

Company since September 2015. He previously served as a director of H. J. Heinz Company from

September 2006 to June 2013, Ingersoll Rand plc from August 2012 to June 2014, Legg Mason,

Inc. from October 2009 to December 2014 and MSG Networks Inc. from December 2014 to

September 2015. According to the Company’s proxy statement filed on Schedule 14A with the

SEC on April 11, 2016 (the “2016 Proxy”), the Company touted that N. Peltz “has developed

extensive experience working with management teams and boards of directors, as well as in

acquiring, investing in and building companies and implementing operational improvements at the

companies with which he has been involved. As a result, Mr. Peltz has strong operating experience

and strategic planning skills, valuable leadership and corporate governance experience.” Upon

information and belief, N. Peltz is a citizen of New York.

       18.    Defendant Peter W. May (“May”) has a long-standing relationship with Wendy’s as

both a member of the Company’s Board and as a member of management, as well as being a



                                                 8
  Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 9 of 78 PAGEID #: 1186




significant beneficial owner of Wendy’s stock. He has served as a director of the Company since

April 1993 and has served as the Company’s non-executive Vice Chairman since June 2007. May

served as the President and Chief Operating Officer (“COO”) and as a director or manager and an

officer of certain of the Company’s subsidiaries from April 1993 through June 2007. May has

been President and a founding partner of Trian Partners since November 2005. From January 1989

to April 1993, May was President and COO of Trian Group, Limited Partnership. From 1983 to

December 1988, he was President and COO and a director of Triangle. As of March 28, 2016,

May was the beneficial owner of 56,313,437 (21%) shares of the Company’s outstanding common

stock. Of the over 56 million shares of Wendy’s stock beneficially owned by May, 40,792,537 of

those shares are owned by Trian Partners and its affiliates. May has also served as a director of

Tiffany & Co. since May 2008. According to the 2016 Proxy, the Company touted that May “has

developed extensive experience working with management teams and boards of directors, as well

as in acquiring, investing in and building companies and implementing operational improvements

at the companies with which he has been involved. As a result, Mr. May has strong operating

experience and strategic planning skills, valuable leadership and corporate governance

experience.” Upon information and belief, May is a citizen of Florida.

       19.    Defendant Emil J. Brolick (“Brolick”) has a long-standing relationship with

Wendy’s as both a member of the Company’s Board and as a member of management. He served

as a director of the Company from September 2011 until June 2018. Brolick previously served as

President and CEO from September 2011 to January 2016, and as CEO until his retirement from

management duties on May 26, 2016. Brolick previously worked at Wendy’s International for 12

years from 1988 to 2000, last serving as Senior Vice President of New Product Marketing,

Research and Strategic Planning. Brolick was COO of Yum! Brands Inc. and President of two of



                                               9
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 10 of 78 PAGEID #: 1187




Yum! Brands’ U.S. operating segments, Long John Silver’s and A&W All American Food

Restaurants, from June 2008 to September 2011. From December 2006 to June 2008, he was

President of U.S. Brand Building for Yum! Brands. Prior to that, Brolick served as President and

Chief Concept Officer of Taco Bell Corp., a position he held from July 2000 to November 2006.

Upon information and belief, Brolick is a citizen of Ohio.

        20.    Defendant Janet Hill (“Hill”) was a long-time director of the Company. She served

as a director of the Company from September 2008 until May 2017. She previously served as a

director of Wendy’s International from 1994 until its merger with the Company in September

2008. Hill also serves as a director of Dean Foods Company since December 2001 and Carlyle

Group Management L.L.C., the general partner of the Carlyle Group L.P., since May 2012. Hill

previously served as a director of Sprint Nextel Corporation from 2005 to July 2013. She is also

a member of the board of directors at two private companies, Echo360, Inc. and Esquire Bank.

Upon information and belief, Hill is a citizen of Virginia.

        21.    Defendant Dennis M. Kass (“Kass”) has served as a director of the Company since

December 2015. Kass also serves as an Advisory Partner of Trian Partners, an entity in which

defendants N. Peltz, May, and Garden have a controlling interest, and was hired by Trian Partners

in January 2015 as a founding member, on the heels of his appointment as a Wendy’s director. As

part of his duties at Trian Advisory Partners, Kass may join the Boards of Directors of companies

in which Trian Partners invests, such as Wendy’s. Kass also works with defendant M. Peltz, who

is a member of the Investment Team of Trian Partners. Upon information and belief, Kass is a

citizen of Florida.

        22.    Defendant Joseph A. Levato (“Levato”) has been either a director and/or member

of Wendy’s management since 1993. He has served as a director of the Company since June 1996.



                                                10
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 11 of 78 PAGEID #: 1188




Levato served as Executive Vice President (“EVP”) and Chief Financial Officer (“CFO”) of the

Company and certain of its subsidiaries from April 1993 to August 1996, when he retired from the

Company. Levato worked with defendants N. Peltz and May at Trian Group, Limited Partnership

and Triangle. He was Senior Vice President and Chief Financial Officer of Trian Group, Limited

Partnership from January 1992 to April 1993. From 1984 to December 1988, Levato served as

Senior Vice President and CFO of Triangle. Upon information and belief, Levato is a citizen of

New Jersey.

       23.    Defendant Michelle “Mich” J. Mathews-Spradlin (“Mathews-Spradlin”) has served

as a director of the Company since February 2015. From 1993 until her retirement in 2011,

Mathews-Spradlin worked at Microsoft Corporation, where she served as Chief Marketing Officer

(“CMO”) and Senior Vice President, Central Marketing Group from 2005 to 2011, Corporate Vice

President, Marketing from 2001 to 2005, Vice President, Corporate Public Relations from 1999 to

2001 and head of the Corporate Public Relations function from 1993 to 1999. Prior to her

employment at Microsoft, Mathews-Spradlin worked in the United Kingdom as a communications

consultant for Microsoft from 1989 to 1993. Prior to that, she held various positions at General

Motors Co. from 1986 to 1989. Mathews-Spradlin also serves as a Board member at several

private companies, including Bitium, Inc., OANDA Global Corporation, The Bouqs Company and

You & Mr. Jones. According to the 2016 Proxy, the Company touts that Mathews-Spradlin

“possesses extensive experience in global brand management and a deep understanding of the

technology industry attributable to her background as a senior executive at Microsoft

Corporation.” Upon information and belief, Mathews-Spradlin is a citizen of California.

       24.    Defendant Matthew H. Peltz (“M. Peltz”) has served as a director of Wendy’s since

December 2015 and is the son of defendant N. Peltz. M. Peltz also works with defendants N. Peltz,



                                               11
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 12 of 78 PAGEID #: 1189




May, Kass, and Garden at Trian Partners. He is a Partner and has been a member of the Investment

Team of Trian Partners since January 2008. Prior to that, he was with Goldman Sachs & Co. from

May 2006 to January 2008, where he worked as an investment banking analyst and subsequently

joined Liberty Harbor, an affiliated multi-strategy hedge fund. M. Peltz previously served as a

director of ARG Holding Corporation, the parent company of the Arby’s restaurant brand, form

September 2012 to December 2015. Upon information and belief, M. Peltz is a citizen of New

York.

        25.    Defendant Todd A. Penegor (“Penegor”) has served as a director of the Company

since May 2016 and as CEO of the Company since May 27, 2016. Penegor joined the Company

in June 2013 and served as the President and CFO of Wendy’s from January 2016 to May 2016.

Penegor previously served as Executive Vice President, CFO and International from December

2014 to January 2016 and as Senior Vice President and CFO from September 2013 to December

2014. Prior to joining the Company, Penegor worked at Kellogg Company, a global leader in food

products, from 2000 to 2013 where he held several key leadership positions, including Vice

President of Kellogg Company and President of U.S. Snacks from 2009 to June 2013, Vice

President and CFO of Kellogg Europe from 2007 to 2009 and Vice President and CFO of Kellogg

USA and Kellogg Snacks from 2002 to 2007. Prior to joining Kellogg, Penegor worked for 12

years at Ford Motor Company in various positions. According to the Company’s proxy statement

filed on Schedule 14A with the SEC on April 17, 2015 (the “2015 Proxy”), the Company stated

that Penegor, “who was promoted from Senior Vice President and Chief Financial Officer to

Executive Vice President, Chief Financial Officer and International, took on additional oversight

of the Company’s International division, in addition to maintaining his existing responsibilities for




                                                 12
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 13 of 78 PAGEID #: 1190




Finance, Development and Information Technology.” Upon information and belief, Penegor is a

citizen of South Carolina.

       26.     Defendant Peter H. Rothschild (“Rothschild”) has served as a director of Wendy’s

and its subsidiaries for over a decade. He has been a director of the Company since May 2010 and

served as a director of Wendy’s International from March 2006 until its merger with the Company

in September 2008. Rothschild previously served as a director of Deerfield Capital Corp.,

predecessor to CIFC Corp., from December 2004 to April 2011 and as Interim Chairman of

Deerfield Capital’s Board of directors from April 2007 to April 2011. Upon information and

belief, Rothschild is a citizen of New York.

       27.     Defendant Clive Chajet (“Chajet”) was a director of the Company for almost a

decade. He served as a director of the Company from June 1994 until his retirement from the Board

on May 2014. Upon information and belief, Chajet is a citizen of New York.

       28.     Defendant Edward P. Garden (“Garden”) has a long-standing relationship with

Wendy’s as a director and member of management. He served as a director of the Company from

December 2004 until his resignation from the Board on December 14, 2015. Garden previously

served as Vice Chairman of the Company from December 2004 through June 2007 and as

Executive Vice President of the Company from August 2003 until December 2004. Garden works

with defendants N. Peltz, May, Kass, and M. Peltz at Trian Partners and is the son-in-law of N.

Peltz. He has been Chief Investment Officer and a founding partner of Trian Partners since

November 2005. Garden previously served as a director of Trian Acquisition I Corp. from October

2007 to May 2013. He also has served as a director of Family Dollar Stores, Inc. since 2011 and

previously served as a director of Chemtura Corporation from January 2007 through March 2009.

As of March 28, 2016, Garden was the beneficial owner of 41,032,902 (15.3%) shares of the



                                               13
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 14 of 78 PAGEID #: 1191




Company’s outstanding common stock. Of the over 41 million of Wendy’s stock beneficially

owned by Garden, 40,792,537 of those shares are owned by through Trian Partners and its

affiliates. Upon information and belief, Garden is a citizen of Connecticut.

       29.     Defendant J. Randolph Lewis (“Lewis”) was a director at Wendy’s or its

subsidiaries for well over a decade. He served as a director of the Company from September 2008

until his retirement from the Board in May 2016. Lewis previously served as a director of Wendy’s

International from 2004 until its merger with the Company in September 2008. Lewis also served

as Senior Vice President, Supply Chain and Logistics of Walgreen Co. until his retirement in

January 2013. He joined Walgreen Co. in March 1992 as Divisional Vice President, Logistics and

Planning and was promoted to Senior Vice President, Supply Chain and Logistics in 1996. Upon

information and belief, Lewis is a citizen of Illinois.

       30.     Defendant David E. Schwab II (“Schwab”) was a director of Wendy’s for over 20

years. He served as a director of the Company from October 1994 until his retirement from the

Board in May 2016. Upon information and belief, Schwab is a citizen of New York.

       31.     Defendant Roland C. Smith (“Smith”) served as a director of the Company from

June 2007 until his resignation from the Board in May 2014. Smith previously served as the CEO

of the Company from June 2007 to September 2011, as President of the Company from September

2008 to September 2011, and as Special Adviser to the Company from September 2011 to

December 2011. Smith also served as CEO of Wendy’s International from September 2008 to

September 2011. Smith served as CEO of Arby’s Restaurant Group, Inc. (“Arby’s”) from April

2006 to September 2008, as President of Arby’s from April 2006 to June 2006, and as interim

President of Arby’s from January 2010 to May 2010. He currently serves as President and CEO of

Delhaize America and as Executive Vice President of Delhaize Group, an international food



                                                  14
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 15 of 78 PAGEID #: 1192




retailer, positions he has held since October 2012. Previously, Mr. Smith served as President and

CEO of American Golf Corporation and National Golf Properties from February 2003 to

November 2005, as President and CEO of AMF Bowling Worldwide, Inc. from April 1999 to

January 2003, and as President and as Chief Executive Officer of Arby’s, Inc., predecessor to

Arby’s, from February 1997 to April 1999. He also serves as Chairman of the Board of directors

of Carmike Cinemas, Inc. Upon information and belief, Smith is a citizen of Georgia.

       32.    Defendant Raymond S. Troubh (“Troubh”) was a director of Wendy’s for almost

20 years. He served as a director of the Company from June 1994 until his retirement from the

Board in May 2014. Troubh also serves as a director of Diamond Offshore Drilling, Inc., General

American Investors Company and Gentiva Health Services, Inc. Over the course of his career,

Troubh has served as a director of over 30 public companies of varying degrees of size and

complexity, and has served as chairman of the compensation and audit committee of many of those

companies. Upon information and belief, Troubh is a citizen of New York.

       33.    Defendant Jack G. Wasserman (“Wasserman”) was a director at Wendy’s for over

a decade. He served as a director of the Company from March 2004 until his retirement from the

Board in May 2015. Wasserman also serves as a director of Icahn Enterprises G.P., Inc., the

general partner of Icahn Enterprises L.P., and previously served as a director of its operating

subsidiaries – America Casino & Entertainment Properties LLC, from 2003 until its sale in 2008,

and National Energy Group, Inc., from 1998 until its sale in 2006. Upon information and belief,

Wasserman is a citizen of New York.

       34.    Defendant Robert D. Wright (“Wright”) has served as Executive Vice President,

Chief Operations Officer and International since May 30, 2016. Wright previously served as

Executive Vice President, Chief Operations Officer of the Company from December 17, 2014 to



                                               15
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 16 of 78 PAGEID #: 1193




May 30, 2016. Prior to that, Wright served as Chief Operations Officer of the Company from

March 10, 2014 to December 17, 2014. According to the 2015 Proxy, the Company stated that

“Mr. Wright was promoted to Executive Vice President and Chief Operations Officer and assumed

a larger portfolio of customer-facing responsibilities, including in-restaurant technology,

restaurant facilities and the continuous improvement of the customer service experience, in

addition to maintaining his existing responsibilities for Company and franchise restaurant

operations.” According to information and belief, Wright is a citizen of Ohio.

        35.     Defendants N. Peltz, May, Brolick, Chajet, Garden, Hill, Levato, Lewis,

Rothschild, Schwab, Smith, Wasserman, Mathews-Spradlin, Kass, M. Peltz, Penegor, Troubh and

Wright are sometimes collectively referred to herein as the “Individual Defendants.”

                FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS

        36.     By reason of their positions as officers, directors and/or fiduciaries of Wendy’s

during the Relevant Period and because of their ability to control the business and corporate

affairs of the Company, the Individual Defendants owed Wendy’s and its shareholders fiduciary

obligations of good faith, loyalty and candor, and were and are required to use their utmost

ability to control and manage the Company in a fair, just, honest and equitable manner. The

Individual Defendants were and are required to act in furtherance of the best interests of

Wendy’s and its shareholders so as to benefit all shareholders equally and not in furtherance

of their personal interest or benefit.

        37.     Each director and officer of the Company owes to Wendy’s and its shareholders

the fiduciary duty to exercise good faith and diligence in the administration of the Company’s

affairs and in the use and preservation of its property and assets, and the highest obligations of

fair dealing.



                                                16
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 17 of 78 PAGEID #: 1194




       38.   The Individual Defendants, because of their positions of control and authority as

directors and/or officers of Wendy’s, were able to and did, directly and/or indirectly, exercise

control over the wrongful acts complained of herein, as well as the contents of the various

public statements issued by the Company. Due to their positions with Wendy’s, each of the

Individual Defendants had knowledge of material non-public information regarding the Company.

       39.   To discharge their duties, the Individual Defendants were required to exercise

reasonable and prudent supervision over the management, policies, practices and controls of the

Company. By virtue of such duties, the officers and directors of Wendy’s were required to,

among other things:

       a.     Exercise good faith to ensure that the affairs of the Company were conducted in

              an efficient, business-like manner so as to make it possible to provide the highest

              quality performance of their business;

       b.     Exercise good faith to ensure that the Company was operated in a diligent, honest

              and prudent manner and complied with all applicable federal, state and foreign

              laws, rules,   regulations and requirements, and all contractual obligations,

              including acting only within the scope of its legal authority;

       c.     Exercise good faith in supervising the preparation, filing and/or dissemination of

              financial statements, press releases, audits, reports or other information required by

              law, and in examining and evaluating any reports or examinations, audits, or other

              financial information concerning the financial condition of the Company;

       d.     Refrain from unduly benefiting themselves and other Company insiders at the

              expense of the Company; and




                                               17
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 18 of 78 PAGEID #: 1195




        e.     When put on notice of problems with the Company’s business practices and

               operations, exercise good faith in taking appropriate action to correct the

               misconduct and prevent its recurrence.

        40.    Moreover, Wendy’s maintains a Code of Conduct and Ethics (the “Code”), which

the Company describes is a “guide to legal and ethical behavior,” and applies to directors and

employees of the Company. With respect to the responsibility of the Board, the Code states the

following, in relevant part:

        Wendy's expects the members of its Board of Directors at all times to set the right
        tone by being mindful of their obligations as fiduciaries and by adhering to high
        standards of conduct, including the policies set out in this Code. Directors should
        seek to promote those standards in fulfilling their responsibilities to the Company
        and its stockholders. Directors must adhere to and promote our “open door” policy
        described above.

        Like our employees, directors are expected to act honestly, in compliance with
        law and in the best interests of the Company and its stockholders. They must
        conduct themselves in a professional manner and act in good faith and with due
        care. In their oversight of management, directors should be vigorous in their
        inquiries and exercise independent judgment to promote the interests of the
        Company. Directors are also expected to maintain the confidentiality of Company
        information and to disclose any possible conflicts of interest that they may have
        with respect to matters being considered by the Board of Directors or any other
        aspect of the Company's business.

        Any director who has concerns about compliance with this Code should direct his
        or her inquiry to the Chairman of the Audit Committee of the Board of Directors or
        to the General Counsel of Wendy’s.

        (Emphasis added).

        41.    With respect to legal compliance, the Code states the following, in relevant

part:

        COMPLIANCE WITH LAW

        Wendy’s strives to be an honorable company and employer. Employees must
        always operate within the law in all business dealings. It is the Company's express
        policy that it and its employees obey all applicable U.S. federal, state and local
        and international laws and regulations. Employees have a personal responsibility
                                                18
Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 19 of 78 PAGEID #: 1196




    to become familiar and comply with the laws and regulations related to their job
    responsibilities. There are also other laws – not directly related to an employee's
    job but of general relevance to work situations – of which employees should be
    aware. If employees have any questions about what is within the law and what is
    not, they should seek advice from the Legal Department. Noted below are some of
    the most important laws that apply to Wendy's and its employees and business
    dealings.

    (Emphasis added).

    42.    With respect to business conduct, the Code states the following, in relevant part:

    BUSINESS CONDUCT AND CONTACTS

                                          ***

    Present the Company Truthfully. Communications should reinforce a sense of
    trust in the Company. Whether statements are channeled through franchisees,
    customers, stockholders, the analyst community, suppliers, trade groups, the mass
    media or made in private conversation, “honesty is the best policy.” Public
    statements should be sufficiently candid, clear and complete so that they neither
    mislead nor lend themselves to misinterpretation. However, material non-public
    information may not be disclosed without approval from the Legal Department.
    Wendy’s is also committed to full compliance with all requirements applicable to
    its public disclosures and those of Wendy’s, including reports filed or furnished
    to securities regulators by Wendy’s. All of our business communications should
    be timely, clear and accurate. It is a violation of our policy to misrepresent our
    financial performance or otherwise compromise the integrity of our financial
    statements or other disclosures.

    All press releases intended for the investor or franchisee communities must first be
    reviewed and approved by the Legal Department.

    (Emphasis added).

    43. With respect to Company assets, the Code states the following, in relevant part:

    USE OF COMPANY ASSETS

    Using Company Computers and Other Technology. Computers and electronic
    information are essential tools to support our business. …

    To keep our computer systems and information secure, we need to take necessary
    actions to safeguard all passwords and identification codes to prevent unauthorized
    access.



                                            19
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 20 of 78 PAGEID #: 1197




        44.   With respect to confidential information, the Code states the following, in relevant

part:

        CONFIDENTIAL AND PROPRIETARY INFORMATION

        Company Information. Confidential information includes information regarding
        the Company's employees, customers . . .

                                             ***

        Examples of personal data include personal, employment, medical, financial and
        education and training information. Most countries have laws regulating the
        collection and use of personal data, although the types of data covered, the nature
        of the protection, and local enforcement mechanisms vary. Wendy’s policy is to
        comply with all such applicable laws. All employees are responsible for ensuring
        compliance with the data privacy requirements under such laws and regulations and
        under the Company guidelines and policies. Employees may be required to attend
        training.

        45.    With respect to personal information, the Code states the following, in relevant part:

        Franchisee, Supplier or Customer Information. The nature of Wendy's business
        gives many employees access to critical business information about franchisees,
        suppliers and, in some cases, personal information about customers. Maintaining
        their trust requires that you protect the confidentiality of this information.
        Information about a franchisee's or supplier's business is confidential as is personal
        information about customers. Disclosure within the Company should only be on a
        business "need to know" basis. Disclosure to outsiders, except to comply with legal
        requirements, is not only inconsistent with this Code but in some cases may also be
        illegal.

        46.    Additionally, the Company maintains a set of Corporate Governance Guidelines

(amended November 5, 2012) which states the following, in relevant part:

        A.     Role of Board and Management:

        The Company’s Board of Directors (the “Board”), which is elected by the
        stockholders, is the ultimate decision-making body of the Company, except with
        respect to matters reserved to the stockholders. The Board selects the Chief
        Executive Officer and other senior executives of the Company, who are charged
        with directing the Company’s business. The primary function of the Board,
        therefore, is oversight—defining and enforcing standards of accountability that
        enable executive management to execute their responsibilities fully and in the best
        interests of the Company and its stockholders.


                                                   20
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 21 of 78 PAGEID #: 1198




                                                 ***

       C.      Conduct:

                                                 ***

       Risk Oversight. The Board provides oversight with respect to the Company’s risk
       assessment and risk management activities, which are designed to identify,
       prioritize, assess, monitor and mitigate material risks to the Company, including
       financial, operational, compliance and strategic risks. The Board may from time to
       time delegate certain aspects of its risk oversight function to one or more of its
       committees or to members of management as it deems appropriate, each of which
       shall report directly to the Board.

       47.     The Company also has an Audit Committee, a Nominating and Corporate

Governance Committee, a Compensation Committee and a Performance Compensation

Subcommittee, all of which have their own charters setting forth requirements for director

qualifications, director responsibilities and director authority.

       48.     Finally, the Wendy’s Board was responsible for risk oversight:

       Board’s Role in Risk Oversight

       The Board of Directors provides oversight with respect to the Company’s risk
       assessment and risk management activities, which are designed to identify,
       prioritize, assess, monitor and mitigate material risks to the Company, including
       financial, operational, compliance and strategic risks. While the Board has
       primary responsibility for risk oversight, the Board’s standing committees support
       the Board by regularly addressing various risks in their respective areas of
       responsibility. The Audit Committee focuses on financial risks, including
       reviewing with management, the Company’s internal auditors and the Company’s
       independent registered public accounting firm the Company’s major risk exposures
       (with particular emphasis on financial risk exposures), the adequacy and
       effectiveness of the Company’s accounting and financial controls and the steps
       management has taken to monitor and control such exposures, including the
       Company’s risk assessment and risk management policies. The Compensation
       Committee considers risks presented by the Company’s compensation policies and
       practices for its executive officers and other employees, as discussed below under
       the caption “Compensation Risk Assessment.” The Nominating and Corporate
       Governance Committee reviews risks related to the Company’s corporate
       governance structure and processes, including director qualifications and
       independence, stockholder proposals related to governance, succession planning
       and the effectiveness of our Corporate Governance Guidelines. The Board’s risk
       oversight function is also supported by a Risk Oversight Committee composed of
                                                  21
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 22 of 78 PAGEID #: 1199




       members of senior management. The Risk Oversight Committee is exclusively
       devoted to prioritizing and assessing all categories of enterprise risk, including
       risks delegated by the Board of Directors to the Board committees, as well as
       other operational, compliance and strategic risks facing the Company. Each of
       these committees reports directly to the Board.

       The Board believes that its current leadership structure supports the risk
       oversight function of the Board. Having the roles of Chief Executive Officer and
       Chairman of the Board filled by separate individuals allows the Chief Executive
       Officer to lead senior management in its supervision of the Company’s day-to-day
       business operations, including the identification, assessment and mitigation of
       material risks, and allows the Chairman to lead the Board in its oversight of the
       Company’s risk assessment and risk management activities.

       (Emphasis added).

       49.     Each Individual Defendant, by virtue of his or her position as a director and/or

officer owed to the Company and to its shareholders the fiduciary duty of loyalty, good faith and

the exercise of due care and diligence in the management and administration of the affairs of the

Company, as well as in the use and preservation of its property and assets. The conduct of the

Individual Defendants complained of herein involves a knowing and culpable violation of their

obligations as directors and/or officers of Wendy’s, the absence of good faith on their part and a

reckless disregard for their duties to the Company and its shareholders that the Individual

Defendants were aware or should have been aware posed a risk of serious injury to the Company.

       50.     The Individual Defendants breached their duties of loyalty, care and good faith by:

(i) failing to implement and enforce a system of effective internal controls and procedures with

respect to data security for the Company and its franchisees; (ii) failing to exercise their oversight

duties by not monitoring the Company and its franchisees’ compliance with federal and state laws,

payment card industry regulations and its agreements with payment card processors and networks;

(iii) failing to cause the Company to make full and fair disclosure concerning (a) the effectiveness

of the Company and its franchisees’ policies and procedures with respect to data security, and (b)



                                                 22
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 23 of 78 PAGEID #: 1200




the scope and impact of the Data Breach, resulting in the commencement of the Financial

Institutions Class Action and Consumer Class Action.

       51.     The Individual Defendants also permitted the Company to violate the PCI DSS by,

among other things, (a) allowing Wendy’s and many of its franchisees to use the Aloha POS

system that the Company knew was fraught with vulnerabilities; (b) failing to ensure that the

Company installed and maintained an adequate firewall; (c) failing to ensure that payment card

data was properly segmented from the remainder of Wendy’s network; (d) failing to implement

necessary protocols, such as software image hardening, password protecting programs that

captured payment card data and encrypting payment card data at the point-of-sale; and (e) failing

to upgrade the Company’s systems to utilize EMV technology.

       52.     In addition, the Individual Defendants consciously disregarded the systemic and

pervasive problems with the Aloha POS system, thereby consciously permitting the Company to

maintain an out of date operating system, failed to require its franchisees to utilize Wendy’s chosen

vendor to process transactions, and failed to exercise their oversight duties commensurate with the

risk, given the recognition by senior management and the Board that a security breach could

adversely affect the Company’s business and operations, as evidenced by the fact that the Data

Breach went undetected for several months and, it was not until after receiving questions from a

third-party concerning banking industry sources who discovered a pattern of fraud on cards that

were used at various Wendy’s locations that the Company even publicly acknowledged that it was

investigating claims of a possible credit card breach at some locations.

                               SUBSTANTIVE ALLEGATIONS

Background

       53.     Wendy’s engages in the business of operating, developing, and franchising a system



                                                 23
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 24 of 78 PAGEID #: 1201




of quick-service restaurants. It is the parent company of its 100% owned subsidiary holding

company Wendy’s Restaurants, LLC (“Wendy’s Restaurants”). Wendy’s Restaurants is the parent

company of Wendy’s International, LLC, formerly known as Wendy’s International, Inc.

Wendy’s International, LLC is the indirect parent company of Quality Is Our Recipe, LLC

(“Quality”), which is the owner and franchisor of the Wendy’s® restaurant system in the United

States.

          54.    Wendy’s corporate predecessor was incorporated in Ohio in 1929 and was

reincorporated in Delaware in June 1994. Effective September 29, 2008, in conjunction with the

merger with Wendy’s, the Company’s corporate name was changed from Triarc Companies, Inc.

(“Triarc”) to Wendy’s/Arby’s Group, Inc. Effective July 5, 2011, in connection with the sale of

Arby’s Restaurant Group, Inc. (“Arby’s”), Wendy’s/Arby’s Group, Inc. changed its name to The

Wendy’s Company.

          55.    As a franchisor, Wendy’s has total control over the manner in which its franchisees

operate in order to maintain uniformity from restaurant to restaurant. Wendy’s standard Uniform

Franchisee Agreement emphasizes the importance of “uniform standards, specifications, and

procedures for operations[,]” any aspect of “which may be changed, improved, and further

developed by [Wendy’s] from time to time[.]” The Unit Franchise Agreement indicates that

Wendy’s control over franchisee operations extends to “computer software and electronic data

transmission systems for point of sale reporting.”

          56.    Similarly, the Company’s 2015 Form 10-K also stated that:

          Franchised restaurants are required to be operated under uniform operating
          standards and specifications relating to the selection, quality and preparation of
          menu items, signage, décor, equipment, uniforms, suppliers, maintenance and
          cleanliness of premises and customer service. Wendy’s monitors franchisee
          operations and inspects restaurants periodically to ensure that required practices
          and procedures are being followed.

                                                 24
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 25 of 78 PAGEID #: 1202




Background on POS attacks

           57.   A large portion of Wendy’s sales are made to customers who use debit or credit

cards. In processing payment card transactions, merchants acquire a substantial amount of

information about each customer, including his or her full name; credit or debit card account

number; card security code (the value printed on the card or contained in the microprocessor chip

or magnetic stripe of a card and used to validate card information during the authorization process);

the card’s expiration date and verification value; and the PIN number for debit cards. This

information typically is stored on the merchants’ computer systems and transmitted to third parties

to complete the transaction. At other times and for other reasons, merchants also may collect other

personally identifiable information about their customers, including but not limited to, financial

data, mailing addresses, phone numbers, driver’s license numbers, and email addresses.

           58.   The Individual Defendants were – and at all relevant times have been – aware that

the information Wendy’s maintains about its customers is highly sensitive and could be used for

nefarious purposes by third parties, such as perpetuating identity theft and making fraudulent

purchases.

           59.   The Individual Defendants are – and at all relevant times have been – aware of the

importance of safeguarding the Company’s customers’ information and of the foreseeable

consequences that would occur if its security systems were breached, specifically including the

risk of massive liability to financial institutions and consumers, as well as potential exposure to

criminal liability and loss of reputation.

           60.   Indeed, the Company’s 2008 Form 10-K identified the potential repercussions of a

data security breach as a substantial “Risk Factor” for its business in its annual report and SEC

filings.



                                                 25
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 26 of 78 PAGEID #: 1203




       61.     In addition to their general duties to ensure that systems are in place to safeguard

customers’ information to prevent the risk of loss, the Individual Defendants were – and at all

relevant times have been – obligated to oversee the Company’s compliance with rules governing

payment card transactions, industry standards and various federal and state laws, as well as with

the Company’s own commitments, internal policies and procedures.

       62.     Wendy’s has continuously acknowledged this legal duty and reassured the public

its duty was being met in the Company’s “Privacy Policy” posted on its website. For example, the

version of the policy in effect on April 29, 2013, told the public that Wendy’s “make[s] what [it]

believe[s] to be commercially reasonable efforts to provide a reasonable level of security for

personal information [the Company is] required to protect.”

       63.     As described below, the Individual Defendants knowingly failed to conduct

adequate oversight to ensure that its data security was PCI DSS compliant as required by Wendy’s

contracts with financial institutions, or meet commercially reasonable efforts for data security as

required Wendy’s commitment to its customers, as embodied by its Privacy Policy, and once it

learned that the Data Breach had occurred knowingly failed to provide timely disclosure to its

customers.

The Individual Defendants Knew that a Security Breach Presented a Significant Threat to

Wendy’s and They Knew that Wendy’s Computer Systems Were Vulnerable to Hackers


       64.     Theft of customer data through breaches of retailers’ point of sale systems hit the

mainstream in 2007, when TJX Companies Inc. (“TJX”) admitted in an SEC filing that at least

45.6 million credit and debit card numbers were stolen from its customers over an 18-month

period. In addition, TJX disclosed that personal data provided in connection with the return of

merchandise without receipts by about 450,000 customers had been stolen. The breach cost the


                                                26
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 27 of 78 PAGEID #: 1204




company over $250 million, including costs related to improving the company’s computer system,

as well as costs related to lawsuits, investigations and other claims stemming from the breach.

       65.     Since that time, reports of breaches of major retailers’ point of sale systems became

commonplace. In 2013, security blogger Brian Krebs of KrebsonSecurity broke the news that

Target Corporation (“Target”), the nation’s second largest retailer, had been the victim of a

massive data breach that exposed personal and financial information of more than 110 million

customers. According to Krebs, the attackers hacked into Target’s systems by using network

credentials of a third-party vendor and installed malicious software that infected point-of-sale

systems at Target checkout counters. The malware captured the data stored on a payment card’s

magnetic stripe in the instant after it has been swiped at the terminal and is still in the system’s

memory, which the thieves can then use to create cloned copies of the payment cards.

       66.     The Target data breach, as well as many other recent data breaches, were discussed

at a meeting of the Audit Committee held on May 1, 2014. The members of the Audit Committee

that were present at this meeting were defendants Levato, Rothschild, Schwab, Troubh and

Wasserman. Defendant Penegor and other Wendy’s officers were also present at this meeting. It

was again discussed at the Company’s Board meeting on October 28, 2015. Present were: N. Peltz,

May, Brolick, Garden, Hill, Levato, Lewis, Mathews-Spradlin, Rothschild, Schaub, certain

members of management including Prenegor, and individuals from Trion including M. Peltz.

       67.     During the time of the events complained of herein, the Individual Defendants were

well-aware that a data security breach such as the Data Breach that occurred from October 2015

to June 2016 was a substantial “Risk Factor” for the Company.




                                                27
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 28 of 78 PAGEID #: 1205




       68.     Indeed, as early as 2009, Wendy’s identified the potential repercussions of a data

security breach as a substantial “Risk Factor” for its business in its annual report filed with the

SEC on March 13, 2009 (the “2008 10-K”), stating the following, in relevant part:

       We rely on computer systems and information technology to run our business. Any
       material failure, interruption or security breach of our computer systems or
       information technology may adversely affect the operation of our business and
       results of operations.

       We are significantly dependent upon our computer systems and information
       technology to properly conduct our business. A failure or interruption of computer
       systems or information technology could result in the loss of data, business
       interruptions or delays in business operations. Also, despite our considerable efforts
       and technological resources to secure our computer systems and information
       technology, security breaches, such as unauthorized access and computer viruses,
       may occur resulting in system disruptions, shutdowns or unauthorized disclosure
       of confidential information. Any security breach of our computer systems or
       information technology may result in adverse publicity, loss of sales and profits,
       penalties or loss resulting from misappropriation of information.

       69.     The foregoing risk factor was repeated in Wendy’s Form 10-Ks for Fiscal Years

2009, 2010, 2011, 2012, 2013 and 2014 filed with the SEC on March 4, 2010, March 3, 2011,

March 1, 2012, February 28, 2013, February 27, 2014 and February 26, 2015, respectively.

Additionally, in the Company’s Form 10-K for Fiscal Year 2011, the Company included the

following risk factor with respect to safeguarding confidential information of employees and

customers:

       Failure to comply with laws, regulations and third-party contracts regarding the
       collection, maintenance and processing of information may result in adverse
       publicity and adversely affect the operation of our business and results of
       operations.

       We collect, maintain and process certain information about customers and
       employees. Our use and protection of this information is regulated by various laws
       and regulations, as well as by third-party contracts. If our systems or employees
       fail to comply with these laws, regulations or contract terms, it could require us to
       notify customers, employees or other groups, result in adverse publicity, loss of
       sales and profits, increase fees payable to third parties, and incur penalties or
       remediation and other costs that could adversely affect the operation of our business
       and results of operations.
                                                28
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 29 of 78 PAGEID #: 1206




       70.    The foregoing risk factor was included in the Company’s Form 10-Ks for Fiscal

Years 2012, 2013 and 2014.

       71.    In the Company’s 2015 Form 10-K filed with the SEC on March 3, 2016, the

Company amended its warnings pertaining to data security to the following, in relevant part:

       We are heavily dependent on computer systems and information technology and
       any material failure, interruption or security breach of our computer systems or
       technology could impair our ability to efficiently operate our business.

       We are significantly dependent upon our computer systems and information
       technology to properly conduct our business, including point-of-sale processing in
       our restaurants, management of our supply chain, collection of cash, payment of
       obligations and various other processes and procedures. Our ability to efficiently
       manage our business depends significantly on the reliability and capacity of these
       systems and information technology. The failure of these systems and information
       technology to operate effectively, an interruption, problems with maintenance,
       upgrading or transitioning to replacement systems, fraudulent manipulation of sales
       reporting from our franchised restaurants resulting in loss of sales and royalty
       payments, or a breach in security of these systems could be harmful and cause
       delays in customer service, result in the loss of data and reduce efficiency or cause
       delays in operations. Significant capital investments might be required to remediate
       any problems. Any security breach involving our or our franchisees’ point-of-sale
       or other systems could result in a loss of consumer confidence and potential costs
       associated with fraud. Also, despite our considerable efforts and technological
       resources to secure our computer systems and information technology, security
       breaches, such as unauthorized access and computer viruses, may occur, resulting
       in system disruptions, shutdowns or unauthorized disclosure of confidential
       information. A security breach of our computer systems or information technology
       could require us to notify customers, employees or other groups, result in adverse
       publicity, loss of sales and profits, and incur penalties or other costs that could
       adversely affect the operation of our business and results of operations.

       As part of our marketing efforts, we rely on search engine marketing and social
       media platforms to attract and retain customers. These efforts may not be
       successful, and pose a variety of other risks, including the improper disclosure of
       proprietary information, negative comments about the Wendy’s brand, exposure of
       personally identifiable information, fraud or out of date information. The
       inappropriate use of social media vehicles by franchisees, customers, or employees
       could increase our costs, lead to litigation or result in negative publicity that could
       damage our reputation. The occurrence of any such developments could have an
       adverse effect on business results.

                                            ***

                                                  29
Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 30 of 78 PAGEID #: 1207




    The occurrence of cyber incidents, or a deficiency in cybersecurity, could
    negatively impact our business by causing a disruption to our operations, a
    compromise or corruption of confidential information, and/or damage to our
    employee and business relationships, all of which could subject us to loss and harm
    the Wendy’s brand.

    A cyber incident is considered to be any adverse event that threatens the
    confidentiality, integrity or availability of information resources.            More
    specifically, a cyber incident is an intentional attack or an unintentional event that
    can include gaining unauthorized access to systems to disrupt operations, corrupt
    data or steal confidential information about customers, franchisees, vendors and
    employees. A number of retailers and other companies have recently experienced
    serious cyber incidents and breaches of their information technology systems. The
    Company is also investigating unusual credit card activity at some Wendy’s
    restaurants, as further described below. As the Company’s reliance on technology
    has increased, so have the risks posed to its systems, both internal and those it has
    outsourced. The three primary risks that could directly result from the occurrence
    of a cyber incident include operational interruption, damage to the relationship with
    customers, franchisees and employees and private data exposure. In addition to
    maintaining insurance coverage to address cyber incidents, the Company has also
    implemented processes, procedures and controls to help mitigate these risks.
    However, these measures, as well as its increased awareness of a risk of a cyber
    incident, do not guarantee that the Company’s reputation and financial results will
    not be adversely affected by such an incident.

    Because the Company and its franchisees accept electronic forms of payment from
    their customers, the Company’s business requires the collection and retention of
    customer data, including credit and debit card numbers and other personally
    identifiable information in various information systems that the Company and its
    franchisees maintain and in those maintained by third parties with whom the
    Company and its franchisees contract to provide credit card processing. The
    Company also maintains important internal Company data, such as personally
    identifiable information about its employees and franchisees and information
    relating to its operations. The Company’s use of personally identifiable
    information is regulated by foreign, federal and state laws, as well as by certain
    third-party agreements. As privacy and information security laws and regulations
    change, the Company may incur additional costs to ensure that it remains in
    compliance with those laws and regulations. If the Company’s security and
    information systems are compromised or if its employees or franchisees fail to
    comply with these laws, regulations, or contract terms, and this information is
    obtained by unauthorized persons or used inappropriately, it could adversely affect
    the Company’s reputation and could disrupt its operations and result in costly
    litigation, judgments, or penalties resulting from violation of federal and state laws
    and payment card industry regulations. A cyber incident could result in adverse
    publicity, loss of sales and profits, increase fees payable to third parties, and incur

                                              30
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 31 of 78 PAGEID #: 1208




       penalties or remediation and other costs that could adversely affect the operation of
       the Company’s business and results of operations.

       As reported in the news media in late January, the Company has engaged
       cybersecurity experts to conduct a comprehensive investigation into unusual credit
       card activity at some Wendy’s restaurants. Out of the locations investigated to date,
       some have been found by the cybersecurity experts to have malware on a certain
       system. The investigation is ongoing and the Company is continuing to work
       closely with cybersecurity experts and law enforcement officials.

       72.     Further, as set forth in the Company’s annual and quarterly financial statements

dating back to 2007, the Individual Defendants were aware that they were required to comply with

payment card industry rules and that a failure to do so may adversely affect the Company’s ability

to open new restaurants or have a negative impact on the Company’s existing and future operations

and results:

       Changes in legal or regulatory requirements, including franchising laws, payment
       card industry rules, overtime rules, minimum wage rates, government-mandated
       health care benefits, tax legislation, federal ethanol policy and accounting
       standards, may adversely affect our ability to open new restaurants or otherwise
       hurt our existing and future operations and results.

       Each Wendy’s restaurant is subject to licensing and regulation by health, sanitation,
       safety and other agencies in the state and/or municipality in which the restaurant is
       located, as well as to Federal laws, rules and regulations and requirements of non-
       governmental entities such as payment card industry rules. State and local
       government authorities may enact laws, rules or regulations that impact restaurant
       operations and the cost of conducting those operations. There can be no assurance
       that we and/or our franchisees will not experience material difficulties or failures
       in obtaining the necessary licenses or approvals for new restaurants, which could
       delay the opening of such restaurants in the future. In addition, more stringent and
       varied requirements of local governmental bodies with respect to tax, zoning, land
       use and environmental factors could delay or prevent development of new
       restaurants in particular locations.

       73.     The foregoing clearly demonstrates the Individual Defendants’ recognition of the

need to abide by payment card industry rules and regulations and the grave danger that a security

breach would impose upon the Company.




                                                31
    Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 32 of 78 PAGEID #: 1209




The Individual Defendants Knew that Wendy’s was not Implementing Reasonable Measures to

Secure its Customers’ Data, Including Measures that were Required by its Contracts with the

Payment Card Industry


           74.     PCI DSS are promulgated by the PCI Council. These industry requirements apply

to all organizations and environments where cardholder data is stored, processed, or transmitted.

The PCI Council characterizes PCI DSS as “baseline” standards that consist of “a minimum set of

requirements.”2 In other words, a company’s data security policies and procedures may be

expected to exceed, but should not fall below, the minimum standards set by the PCI DSS.

           75.     As stated by Quick Service Restaurant (“QSR”) Magazine, “The security benefits

associated with maintaining PCI compliance are vital to the long-term success of all merchants

who process card payments. This includes continual identification of threats and vulnerabilities

that could potentially impact the organization. Most organizations never fully recover from data

breaches because the loss is greater than the data itself.”3

           76.     Prior to and during the time that the Data Breach occurred, the Individual

Defendants knew that Wendy’s was required, pursuant to its agreements with payment card

processors and networks, including Visa and MasterCard, to abide by PCI DSS to protect its

customers’ personal and financial data.

           77.     As demonstrated below, the Company utterly failed to comply with PCI DSS, and

the Board had knowledge of such failures.




2
    PCI Security Standards Council LLC, PCI DSS Requirements and the Security Assessment Procedures, Version 3.1,

5 (April, 2015).
3
    https://www.pcisecuritystandards.org/pci_security/why_security_matters

                                                         32
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 33 of 78 PAGEID #: 1210




       78.     PCI DSS applies to all organizations that store, process, or transmit payment card

data. PCI DSS establishes the minimum level of protection required, not the maximum.

       79.     All organizations that handle payment card data are required to implement

safeguards set down in the PCI DSS.

       80.     PCI DSS 3.1, the version of the standards in effect at the time of the Data Breach,

required that Wendy’s:

                  Install and maintain a firewall configuration to protect cardholder data

                  Do not use vendor-supplied defaults for system passwords and other security
                   parameters

                  Protect stored cardholder data

                  Encrypt transmission of cardholder data across open, public networks

                  Use and regularly update anti-virus software or programs

                  Develop and maintain secure systems and applications

                  Restrict access to cardholder data by business need-to-know

                  Assign a unique ID to each person with computer access

                  Restrict physical access to cardholder data

                  Track and monitor all access to network resources and cardholder data

                  Regularly test security systems and processes

                  Maintain a policy that addresses information security for employees and
                   contractors

       81.     The Individual Defendants failed to ensure that Wendy’s was in compliance with

the PCI DSS standards at the time of the Data Breach. Wendy’s failure to adhere to PCI DSS, as

required by its agreements with payment card processors and networks, exposed the Company to

potentially massive liability in the event of a data breach.




                                                 33
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 34 of 78 PAGEID #: 1211




The Individual Defendants were Aware that Wendy’s Data Security Measures were Inadequate

and the Company was Vulnerable to Attack


       82.     The Individual Defendants knew that the Company’s data security measures were

inadequate, rendering the Company vulnerable to a security breach.

       83.     At the May 1, 2014 Audit Committee meeting, a presentation was given to the

committee regarding the Company’s information security. This presentation included a discussion

of the lack of franchisee security or compliance, that a franchisee breach would be viewed by the

public as Wendy’s itself incurring a breach, and that franchisees were one of the Company’s

primary areas of exposure. The members of the Audit Committee that were present at this meeting

were Levato, Rothschild, Schwab, Troubh and Wasserman. Penegor and other Wendy’s officers

were also present at this meeting. A Board meeting was then held on May 28, 2014 with all

members of the Board in attendance and included updates on the Aloha initiative as well as other

strategic options under review.

       84.     On October 30, 2014, at a meeting of the Audit Committee, there was a discussion

of the Company’s Enterprise Risk Assessment.          This discussion was accompanied by a

presentation that included the belief that there was a 50-90% probability that a franchisee would

incur a data breach within the next five years, making such a data breach likely. It was estimated

that such data breach would lead to $7 million or more in EBITDA impact and up to 14% impact

on the Company’s stock price. The Audit Committee members present at this meeting were

defendants Levato, Lewis, Rothschild, Schwab and Wasserman. Defendant Penegor and other

officers of the Company were also present at this meeting. On the same day, just a few hours after

the Audit Committee meeting, a meeting of the full Board was held. All members of the Board




                                               34
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 35 of 78 PAGEID #: 1212




were present at this meeting, as well as many of the Company’s officers. During this meeting,

there was an update on the Company’s risk oversight process.

       85.    An Audit Committee meeting was held on July 29, 2015. The Audit Committee

members present at this meeting were Levato, Schwab, Lewis, and Rothschild. Penegor and other

Company officers were also in attendance at this meeting. This meeting discussed the same

franchisee data security issues that were highlighted more than a year prior at the May 1, 2014

Audit Committee meeting as set forth in ¶ 83 herein, and made it clear that the issues were not

resolved. Furthermore, it was noted that Wendy’s would need to assist franchisees with items that

the franchisees could not do themselves. Also discussed at this meeting was the limited insurance

coverage available for franchisee breaches.

       86.    A meeting of the full Board was held on October 28, 2015. The members of the

Board present at this meeting were defendants Peltz, May, Brolick, Garden, Hill, Levato, Lewis,

Mathews-Spradlin, Rothschild and Schwab. Defendants Penegor, Wright and other Company

officers were also present at this meeting. At this meeting David Trimm (“Trimm”), Wendy’s

Chief Information Officer, provided a detailed update on cyber security issues. Trimm described

the data breach risk and provided a summary of his presentation that he earlier gave to the Audit

Committee on July 29, 2015.

       87.    Further, Company employees describe the Company’s approach to data security.

For example, a senior engineer (“SE2”) working out of Wendy’s corporate headquarters between

2014 and 2015 who initially reported to the Chief Engineer of IT Infrastructure, Jim Gatto, and

subsequently to the Director of Store Technology, Phil Newsome, described the Company’s




                                               35
    Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 36 of 78 PAGEID #: 1213




corporate culture toward data security as a “hope for the best” attitude towards data security.4

FIACAC ¶¶ 81-82. SE2 stated that the Company’s IT personnel, including those in upper

management, “had no clue what they were doing” and often addressed issues in ways that

weakened the data security system, rather than strengthened it. FIACAC ¶ 81. SE2 also stated

that there was a general lack of accountability in the Company’s IT department and IT personnel

lacked both proper training and a solid understanding of how the Company’s IT systems operated.

Id. ¶ 82. SE2 also emphasized that Wendy’s IT department routinely failed to address known

security issues. For example, SE2 explained that IT management continued to use the Windows

XP operating system for the Aloha POS system despite well-known vulnerabilities. Windows XP

was an outdated operating system that Microsoft no longer supported with security and technical

updates. Id. ¶ 83. When SE2 raised concerns with IT employees regarding the Company’s

continued use of Windows XP, the employees would act horrified and surprised yet, nothing was

ever done to rectify the problem. Id.

           88.     The high-profile data breaches at Target, Home Depot and others put the Individual

Defendants on notice of the threat of a data breach. In fact, Visa warned merchants, including

Wendy’s, as early as August 2013 of malware targeting POS systems. The alert, “Retail Merchants

Targeted by memory-Parsing Malware,” warned: “Since January 2013, VISA has seen an increase

in network intrusions involving retail merchants. Once inside the merchant’s network, the hacker

will install memory parser malware on the Windows based cash register system in each lane.”5




4
    The operative complaint in First Choice Federal Credit Union, et al., v. The Wendy’s Company, et al., Case No.:

2:16-cv-00506 (W.D. PA) is referred to herein as the Financial Institutions’ Amended Class Action Complaint

(“FIACAC”).
5
    http://cyberseecure.com/2013/09/10/retail-merchants-targeted-by-memory-parsing-malware-visa/

                                                         36
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 37 of 78 PAGEID #: 1214




These high-profile data breaches, and the associated risks, were discussed at a meeting of the Audit

Committee held on May 1, 2014.

       89.     Despite knowing the foregoing vulnerabilities, the Individual Defendants failed to

implement adequate data security measures to adequately ensure that its customers’ personal and

financial information was secure in compliance with the PCI DSS.

The Individual Defendants Failed to Ensure that Wendy’s Installed and Maintained an

Adequate Firewall and Failed to Ensure that Payment Card Data was Segmented From the

Remainder of Wendy’s Network

       90.     The PCI DSS required retailers to install and maintain an adequate firewall in order

to prevent unauthorized persons from gaining access to systems upon which cardholder data was

transmitted or stored.

       91.     A firewall is a network security system, either hardware or software based, that

controls incoming and outgoing network traffic based on a set of rules. Acting as a barrier between

a trusted network and other untrusted networks (e.g., the Internet) or less-trusted networks (e.g., a

retail merchant's network outside of a cardholder data environment), a firewall controls access to

the resources of a network through a positive control model. This means that only traffic expressly

allowed in the firewall policy is permitted onto the network; all other traffic is denied.

       92.     As set forth in the FIACAC, a former Wendy’s employee who worked as a Field

Network/System Administrator and was responsible for implementing network security upgrades

at various corporate-owned and franchised restaurants confirmed that many of the restaurants he

visited lacked any firewall whatsoever. Id. ¶ 112. The former field network/system administrator

stated that other technicians also confirmed that certain Wendy’s restaurants lacked any firewall.

Id.



                                                 37
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 38 of 78 PAGEID #: 1215




       93.     The former field network/system administrator identified problems associated with

the Company’s firewall configuration. Id. ¶ 113. As an example, when working on an upgrade

project for the Company, the former field network/system administrator learned that the necessary

routers had not been delivered to the restaurant sites. He advised his supervisor of the situation

and stated that his supervisor told him to go to Wal-Mart to buy “any router” he could find to use

in the conversion. Id. Although the former field network/system administrator warned his

supervisor that any hacker could easily exploit this workaround and gain access to payment card

data and refused to use routers purchased from Wal-Mart, he remarked that some of his colleagues

did, in fact, use the inappropriate routers. Id. The former field network/system administrator

stated that the Wal-Mart routers were not PCI DSS compliant. Id.

       94.     Pursuant to the FIACAC, Wendy’s also lacked proper network segmentation to

prevent a user with access to one area of the network from accessing other areas of the network

where payment card data would be stored.         Id. ¶ 115.    The former field network/system

administrator stated that Wendy’s maintained two (or dual) networks which were both connected

to the Aloha POS system. Id. The former field network/system administrator further stated that

dual networks lacked proper network segmentation, which would allow a hacker, who could gain

access to one area of the network, to access other areas of the network to steal payment card data.

Id. The former field network/system administrator was certain that Wendy’s dual network

configuration was not PCI DSS compliant because payment card data was not adequately separated

from Wendy’s public wireless internet network. Id.

       95.     The former field network/system administrator also stated that he was performing

a network security upgrade in 2015 to render Wendy’s IT environment less penetrable, specifically

by improving the firewall protection and separating payment card data from Wendy’s public



                                                38
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 39 of 78 PAGEID #: 1216




wireless internet network. Id. ¶ 116. During the time of his departure from Wendy’s in February

2016, the former field network/system administrator stated that there remained hundreds of

Wendy’s establishments that needed to perform the network security upgrade, which included

proper network segmentation. Id. That hundreds of restaurants had inadequate data security

during the time of the Data Breach clearly indicates that the Individual Defendants failed to timely

implement the necessary changes and upgrades.

       96.     According to the FIACAC, another former Wendy’s employee who worked as a

senior engineer in Restaurant Infrastructure also stated that there were network segmentation

issues with respect to the setup of the servers at Wendy’s restaurants. Id. ¶ 117. He stated that all

devices with electronic connectivity, including point-of-sale terminals and electronic menu board

displays, resided on the same network. Id. Therefore, anyone who could gain access to the

network would also be able to gain access to payment card data which was, according to the senior

engineer in Restaurant Infrastructure, a violation of PCI DSS. Id.

       97.     The senior engineer in Restaurant Infrastructure stated that every Wendy’s

restaurant that was using the Aloha POS system, regardless if it was a franchise or a company-

owned store, was connected to the Aloha command center. Id. ¶ 118. This allowed Wendy’s

corporate headquarters to also have access to each restaurant running the Aloha POS system. Id.

The Aloha Command Center also allowed the Company to monitor the status of each server and

point-of-sale terminal and provide access to render technical or other support to Aloha POS system

users. Id. The senior engineer in Restaurant Infrastructure stated that the corporate data center,

which was housed on a server at the Company’s headquarters, included the Aloha Command

Center software that ran on all stores utilizing the Aloha POS system. Id. This configuration

demonstrates that, absent proper network segmentation, there was full electronic connectivity



                                                 39
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 40 of 78 PAGEID #: 1217




between corporate and its franchisees. Id. As a result of this connectivity, coupled with the lack

of adequate firewall protection and proper network segmentation, a hacker not only could enter

Wendy’s computer network, but also would be able to jump unhindered between various network

platforms and ultimately access Wendy’s customers’ payment card data. Id.

       98.     Given that the Company’s 2015 Form 10-K states that Wendy’s conducts

“restaurant operational audits and field visits from Company supervisors,” it can be reasonably

inferred that the Individual Defendants were aware that multiple restaurants did not maintain

adequate data security.

The Individual Defendants Failed to Implement Protocols that Would Have Protected Payment

Card Data

       99.     The Individual Defendants failed to implement certain protocols, such as software

image hardening, password protecting programs that captured payment card data, and encrypting

payment card data at the point-of-sale, which would have detected and prevented unauthorized

programs from being installed on Wendy’s POS systems and otherwise would have protected

payment card data in the event of a breach.

       100.    Hardening is the process of stripping unnecessary software from a system to limit

potential vulnerabilities that can be exploited by attackers. According to the FIACAC, the senior

engineer in Restaurant Infrastructure was responsible for making sure that images of the software

that were released and deployed to all restaurants using the Aloha POS system met PCI DSS

requirements. Id. ¶ 120. The senior engineer in Restaurant Infrastructure was responsible for

analyzing images from all of the devices in use in the restaurants, including POS terminals, kitchen

devices, and back office servers – all of which were running Aloha POS software and had access

to payment card data. Id. The senior engineer in Restaurant Infrastructure stated that if images of



                                                40
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 41 of 78 PAGEID #: 1218




the software were not hardened, it could allow payment card data to be stolen from the system. Id.

The senior engineer in Restaurant Infrastructure stated that Wendy’s had not hardened the system

images successfully and believed this made Wendy’s vulnerable to a data breach. Id.

       101.    After the senior engineer in Restaurant Infrastructure left Wendy’s and immediately

before the Data Breach, the senior engineer stated that the person who assumed responsibility for

ensuring that images were hardened and released was not qualified for the job and further, that his

replacement would call the senior engineer nearly every day for help with the imaging process.

Id. ¶ 121. Based on these discussions, the senior engineer in Restaurant Infrastructure knew that

the images of the software were not properly hardened, which rendered the Aloha POS system

vulnerable to a security breach. Id.

       102.    Another former senior engineer also confirmed that, prior to the Data Breach, none

of the versions of the Aloha POS software that Wendy’s was deploying were hardened. Id. ¶ 122.

       103.    Additionally, the FIACAC stated that the Company failed to encrypt payment card

data at the POS terminal. Id. ¶ 123.

       104.    PCI DSS also mandated that retailers not store cardholder data any longer than

necessary and encrypt any cardholder data at the point of sale so as to render any retained data

unreadable to hackers.

       105.    Encryption is a cryptographic process by which data is encoded in such a way that

only authorized parties can decrypt it. Without the proper private key, encrypted information

appears as a string of undecipherable characters. Only after a user unlocks the information with

her private key does it transform the data to its original, user-readable form.

       106.    Cardholder data is at risk of being exposed or stolen during two stages of the

payment process: pre-authorization, when the merchant has captured a consumer’s data and is



                                                 41
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 42 of 78 PAGEID #: 1219




waiting to send it to the acquirer; and post-authorization, when cardholder data has been sent back

to the merchant with a response from the acquirer, and is placed into some form of storage in the

merchant’s servers.

         107.   PCI DSS explained that, even if an intruder was able to penetrate the firewall,

encryption at the point of sale could still protect the data accessed and thereby reduce the risk of

loss. Encryption also would protect data stored in the merchant’s servers. PCI DSS made clear

that, under no circumstances should unencrypted data be stored on servers or, worse, transmitted

through end-user messaging technologies, such as email.

         108.   According to the FIACAC, the senior engineer in Restaurant Infrastructure stated

that although the electronic data capture (“EDC”) file containing payment card data would be

encrypted during its transfer between an Aloha POS terminal and the bank authorizing the

transaction, payment card data existed in an unencrypted format on the Aloha POS terminals. Id.

¶ 123.

         109.   The senior engineer in Restaurant Infrastructure stated that the EDC file containing

payment card data would be accessible remotely by anyone using the Aloha Command Center

software. Id. ¶ 124. Additionally, he stated that the user identification and passwords associated

with these EDC files were not encrypted and thus, could be stolen by hackers to unencrypt any

later-encrypted payment card data. Id.

         110.   According to the FIACAC, another former senior engineer of the Company

identified Wendy’s password management as another potential weakness in Wendy’s computer

system. He explained that the same passwords were used across certain devices and that “any

former employee with an axe to grind” could cause significant damage to Wendy’s, since Wendy’s

did not regularly, if ever, change these generic passwords. Id. ¶ 125.



                                                 42
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 43 of 78 PAGEID #: 1220




The Individual Defendants Failed to Install Software to Adequately Track and Monitor Its

Network

       111.    Wendy’s failed to adequately track access to its network and to monitor its network

for unusual activity, particularly with respect to its point-of-sale terminals, which would have

allowed Wendy’s to detect and potentially prevent hackers from stealing payment card data.

Symantec, one of the software vendors, provides the following with regard to this type of endpoint

protection software: “Symantec’s network threat protection analyzes incoming data and blocks

threats while they travel through the network before hitting endpoints. Rules-based firewall and

browser protection are also included to protect against web-based attacks.” Had Wendy’s

implemented proper endpoint detection and prevention systems, it would have been able to identify

suspicious activity occurring within Wendy’s network. Proper endpoint protection would have

triggered warnings and alerted Wendy’s to the transmission of payment card data within its system

and should have alerted Wendy’s to large volumes of data being removed, or exfiltrated, from its

network.

The Individual Defendants Failed to Upgrade the Company’s Systems to Utilize EMV

Technology

       112.    Following the litany of data breaches, the payment card industry determined that it

would shift to an EMV, or Chip-and-Pin, system by October 2015. U.S. merchants were given

until October 1, 2015 to make the switch, and any merchant who had not made the switch before

the deadline, such as Wendy’s, would now be liable for payment fraud caused by compromised

POS terminals.

       113.    EMV cards, which have a secret algorithm embedded in a chip that creates a unique

transaction code that cannot be used again, are designed to be far more expensive and difficult for



                                                43
    Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 44 of 78 PAGEID #: 1221




thieves to counterfeit. By contrast, the traditional non-chip cards store unchanging data on a

magnetic strip, which can be easily copied and re-encoded onto virtually anything else with a

magnetic strip. Indeed, magnetic strip cards were the primary target for hackers who broke into

Target and Home Depot and installed malicious software on the cash registers.

           114.    Yet, despite the regulatory changes requiring merchants to switch to EMV

technology, the Individual Defendants failed to do so and in fact, never had plans to make the

transition. During a conference that took place in 2013, Gavin Waugh, vice president and treasurer

at Wendy’s, stated “[Wendy’s] actual fraud rate is so small it’s hardly worth mentioning. [EMV]

doesn’t move the needle that much. Even if we pay the fraud liability, it’s a whole lot cheaper than

putting in [EMV] terminals.” The hamburger chain processes 300,000 card transactions daily,

Waugh said. Waugh also noted that the implementation of EMV technology would cost a

“staggering amount of money.” Ironically during the same conference, the merchant panel,

including Waugh, acknowledged that “EMV tackles only point-of-sale fraud.”6

           115.    To make matters even worse, after the Company confirmed the Data Breach,

Waugh declined to say whether Wendy’s has a timetable for deploying chip-based readers in its

restaurants, but stated “I don’t think that would have solved this problem, and it’s a bit of a

misnomer . . . I think it makes it harder [for the attackers], but I don’t think it makes it impossible.”

           116.    Had the Individual Defendants taken the proper steps to implement EMV

technology, the Data Breach could have been prevented or, at the very least, mitigated. Yet,

despite the fact that the payment card industry set a deadline of October 1, 2015 for businesses to




6
    http://www.digitaltransactions.net/index.php/news/story/Execs-with-Major-Retailers-Complain-EMV-Attacks-

Wrong-Problem-at-Huge-Expense


                                                       44
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 45 of 78 PAGEID #: 1222




transition their systems from magnetic-strip to EMV technology, the Individual Defendants, in

conscious disregard of their fiduciary duties, failed to comply with that deadline.

The Data Breach and the Individual Defendants’ Inadequate Response

        117.    On January 27, 2016, security blogger Brian Krebs of KrebsonSecurity first broke

the news that Wendy’s was investigating claims of a possible credit card breach at some locations.

The acknowledgment from the Company came in response to questions from KrebsonSecurity

about banking industry sources who discovered a pattern of fraud on cards that were all recently

used at various Wendy’s locations.

        118.    Bob Bertini, Wendy’s spokesperson, told Krebs that Wendy’s “received this month

from [the Company’s] payment industry contacts reports of unusual activity involving payment

cards at some of [Wendy’s] restaurant locations. Reports indicate that fraudulent charges may

have occurred elsewhere after the cards were legitimately used at some of [the Company’s]

restaurants. [Wendy’s has] hired a cybersecurity firm and launched a comprehensive and active

investigation that’s underway to try to determine the facts.”

        119.    Although Bertini said that it was too soon to say whether the incident is contained,

how long it may have persisted or how many stores may be affected, Bertini stated that the

Company “began investigating immediately, and the period of time [the Company] is looking at

the incidents is late last year.”

        120.     On February 9, 2016, the Company filed a current report on Form 8-K and an

accompanying press release with the SEC announcing its preliminary results for the fourth quarter

and full year ended January 3, 2016. In the press release, the Company provided the following

update on its investigation:




                                                 45
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 46 of 78 PAGEID #: 1223




        Update on Investigation into Unusual Credit Card Activity

        As reported in the news media in late January, the Company has engaged
        cybersecurity experts to conduct a comprehensive investigation into unusual credit
        card activity related to certain Wendy’s restaurants. Out of the locations
        investigated to date, some have been found by the cybersecurity experts to have
        malware on their systems. The investigation is ongoing, and the Company is
        continuing to work closely with cybersecurity experts and law enforcement
        officials.

        121.    On March 2, 2016, Krebs reported that a number of credit unions have stated that

they have experienced an “unusually high level of debit card fraud from the breach at [] Wendy’s,

and that the losses so far eclipse those that came in the wake of huge card breaches at Target

and Home Depot.” (Emphasis added).

        122.    Krebs stated that after speaking with a bank security consultant who was helping

several financial institutions deal with the fallout from the Wendy’s breach, the consultant stated

that many of the banks had customers who re-compromised their cards several times in one month

because they ate at several different Wendy’s locations throughout the month. Krebs further

reported that although many banks and credit unions are now issuing more secure chip-based credit

and debit cards (which are designed to make it more difficult and more expensive for thieves to

counterfeit stolen cards), it appears that the breached Wendy’s locations were not asking customers

to “dip their chip cards but instead swipe the card’s magnetic strip,” thus confirming that Wendy’s

had not yet transitioned to utilizing EMV technology in its restaurants, despite the October 2015

deadline.

        123.    The next day on March 3, 2016, the Company filed its annual report on Form 10-

K with the SEC (the “2015 10-K”) providing the following update on the Company’s investigation,

in relevant part:

        As reported in the news media in late January, the Company has engaged
        cybersecurity experts to conduct a comprehensive investigation into unusual credit
        card activity at some Wendy’s restaurants. Out of the locations investigated to date,

                                                 46
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 47 of 78 PAGEID #: 1224




       some have been found by the cybersecurity experts to have malware on a certain
       system. The investigation is ongoing and the Company is continuing to work
       closely with cybersecurity experts and law enforcement officials.

       124.   On May 11, 2016, the Company filed a quarterly report on Form 10-Q with the

SEC reporting the Company’s financial results for the three months ended April 3, 2016 (the “2016

1Q 10-Q”). In the 2016 1Q 10-Q, the Company provided the following update on the breach:

       Certain of Our Franchisees have Experienced a Data Incident

       Earlier this year, the Company engaged cybersecurity experts to conduct a
       comprehensive investigation into unusual credit card activity at some Wendy’s
       restaurants. Investigation into this activity is nearing completion. Based on the
       preliminary findings of the investigation and other information, the Company
       believes that malware, installed through the use of compromised third-party vendor
       credentials, affected one particular point of sale system at fewer than 300 of
       approximately 5,500 franchised North America Wendy’s restaurants, starting in
       the fall of 2015. These findings also indicate that the Aloha point of sale system
       has not been impacted by this activity. The Aloha system is already installed at all
       Company-owned restaurants and in a majority of franchise-owned restaurants, with
       implementation throughout the North America system targeted by year-end 2016.
       The Company expects that it will receive a final report from its investigator in the
       near future.

       The Company has worked aggressively with its investigator to identify the source
       of the malware and quantify the extent of the malicious cyber-attacks, and has
       disabled and eradicated the malware in affected restaurants. The Company
       continues to work through a defined process with the payment card brands, its
       investigator and federal law enforcement authorities to complete the investigation.
       Based upon the investigation to date, approximately 50 franchise restaurants are
       suspected of experiencing, or have been found to have, unrelated cybersecurity
       issues. The Company and affected franchisees are working to verify and resolve
       these issues.

       The Company has been named as a defendant in two putative class actions filed in
       the United States on behalf of customers and payment card issuing banks seeking
       damages and other relief allegedly arising from the data incident. In addition,
       claims may also be made by payment card networks against the affected
       franchisees. These claims and investigations may adversely affect how we or our
       franchisees operate the business, divert the attention of management from the
       operation of the business, have an adverse effect on our reputation, result in
       additional costs, and adversely affect our results of operations.

        (Emphasis added).


                                               47
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 48 of 78 PAGEID #: 1225




        125.   Based on the foregoing, the Company confirmed that the Data Breach began in the

fall of 2015, thus evidencing that the Data Breach went undetected for months. To make matters

worse, despite the statements by the Company that the Data Breach was limited in scope, had been

contained and had not affected the Aloha POS system, in reality, the exact opposite was true.

        126.   On June 9, 2016, the Company filed a current report on Form 8-K along with an

accompanying press release with the SEC announcing that it had recently discovered a second

strain of malware at additional restaurants that had affected a POS system that the Company

previously believed had not been impacted. The press release stated the following, in relevant

part:

        WENDY’S UPDATE ON UNUSUAL CREDIT CARD ACTIVITY

        Company Disables Malware Discovered at Additional Restaurants

        DUBLIN, Ohio, June 9, 2016 –The Wendy’s Company (NASDAQ: WEN)
        announced today that additional malicious cyber activity has recently been
        discovered in some franchise-operated restaurants. The Company has disabled
        the malware where it has been detected.

        This latest action is the result of the Company’s continuing investigation into
        unusual credit card activity at some Wendy’s® restaurants. Reports indicate that
        payment cards used legitimately at Wendy’s may have been used fraudulently
        elsewhere.

        Based on the preliminary findings of the previously-disclosed investigation, the
        Company reported on May 11 that malware had been discovered on the point of
        sale (POS) system at fewer than 300 franchised North America Wendy’s
        restaurants. An additional 50 franchise restaurants were also suspected of
        experiencing, or had been found to have, other cybersecurity issues. As a result of
        these issues, the Company directed its investigator to continue to investigate.

        In this continued investigation, the Company has recently discovered a variant of
        the malware, similar in nature to the original, but different in its execution. The
        attackers used a remote access tool to target a POS system that, as of the May
        11th announcement, the Company believed had not been affected. This malware
        has been discovered on some franchise restaurants’ POS systems, and the number
        of franchise restaurants impacted by these cybersecurity attacks is now expected to
        be considerably higher than the 300 restaurants already implicated. To date,

                                                48
    Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 49 of 78 PAGEID #: 1226




          there has been no indication in the ongoing investigation that any Company-
          operated restaurants were impacted by this activity.

          Many franchisees and operators throughout the retail and restaurant industries
          contract with third-party service providers to maintain and support their POS
          systems. The Company believes this series of cybersecurity attacks resulted from
          certain service providers’ remote access credentials being compromised, allowing
          access to the POS system in certain franchise restaurants serviced by those
          providers.

          The malware used by attackers is highly sophisticated in nature and extremely
          difficult to detect. Upon detecting the new variant of malware in recent days, the
          Company has already disabled it in all franchise restaurants where it has been
          discovered, and the Company continues to work aggressively with its experts and
          federal law enforcement to continue its investigation.

          (Emphasis added).

          127.     As set forth in the Second Amended Complaint in the Consumer Class Action, the

foregoing press release contained numerous material omissions, including but not limited to, the

following:

                    a. Wendy’s failed to provide a general description of the nature of the Data

                        Breach;

                    b. Wendy’s failed to disclose the number of debit and credit cards compromised;

                    c. Wendy’s failed to disclose how many individuals were affected;

                    d. Wendy’s failed to disclose what customer information was actually

                        compromised; and

                    e. Wendy’s failed to state that this threat was ongoing.

                    SACCAC ¶ 57.7




7
    The operative complaint in Torres, et al. v. Wendy’s International LLC, Case No.: 6:16-cv-210 (M.D. Fla.) is

referred to herein as the Second Amended Consumer Class Action Complaint (“SACCAC”).


                                                          49
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 50 of 78 PAGEID #: 1227




        128.    Later that same day, Krebs reported about the Data Breach, noting that the

Company’s most recent statement that “the attackers got access by stealing credentials that allowed

remote access to point-of-sale terminals should hardly be surprising: The vast majority of the

breaches involving restaurant and hospitality chains over the past few years have been tied to

hacked remote access accounts that POS service providers use to remotely manage the devices.”

        129.    Krebs also remarked that “many retailers are now moving to install card readers

that can handle transactions from more secure chip-based credit and debit cards, which are far

more expensive for thieves to clone.” Gavin Waugh, vice president and treasurer at Wendy’s,

declined to say whether Wendy’s has a timetable for deploying chip-based readers in its

restaurants, but stated “I don’t think that would have solved this problem, and it’s a bit of a

misnomer . . . I think it makes it harder [for the attackers], but I don’t think it makes it impossible.”

        130.    On July 7, 2016, the Company issued a news release on its website which provided

the following update on the Company’s investigation into the breach, in relevant part:

        Wendy’s Update on Payment Card Security Incident

        Customers Now Able to Access More Specific Information About Potentially
        Impacted Locations on Website – Company Offers Complimentary Fraud
        Consultation and Identity Restoration Services

        DUBLIN, Ohio, July 7, 2016 /PRNewswire/ -- The Wendy's Company (NASDAQ:
        WEN) updated its customers today regarding malicious cyber activity experienced
        at some Wendy's® restaurants. The Company first reported unusual payment card
        activity affecting some franchise-owned restaurants in February 2016.
        Subsequently, on June 9, 2016, the Company reported that an additional malware
        variant had been identified and disabled. Today, the Company, on behalf of
        affected franchise locations, is providing information about specific restaurant
        locations that may have been impacted by these attacks, all of which are located in
        the U.S., along with support for customers who may have been affected by the
        malware variants.

        "We are committed to protecting our customers and keeping them informed. We
        sincerely apologize to anyone who has been inconvenienced as a result of these
        highly sophisticated, criminal cyberattacks involving some Wendy's restaurants,"

                                                   50
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 51 of 78 PAGEID #: 1228




       said Todd Penegor, President and Chief Executive Officer. “We have conducted a
       rigorous investigation to understand what has occurred and apply those learnings
       to further strengthen our data security measures.”

       Wendy's customers are encouraged to learn more about this new information at the
       following address: www.wendys.com/notice. The update includes a list of
       restaurant locations that may have been involved in the incidents, as well as
       information on how customers can protect their credit and details regarding how
       potentially affected customers can receive one year of complimentary fraud
       consultation and identity restoration services. A link to the update can also be found
       on the Company's homepage, www.wendys.com.

       Working closely with third-party forensic experts, federal law enforcement and
       payment card industry contacts as part of its ongoing investigation, the Company
       has determined that specific payment card information was targeted by the
       additional malware variant. This information included cardholder name, credit
       or debit card number, expiration date, cardholder verification value, and service
       code.

       Generally, individuals that report unauthorized charges in a timely manner to
       the bank or credit card company that issued their card are not responsible for
       those charges. As always, in line with prudent personal financial management, we
       encourage our customers to be diligent in watching for unauthorized charges on
       their payment cards.

       The Company believes the criminal cyberattacks resulted from service providers'
       remote access credentials being compromised, allowing access – and the ability
       to deploy malware – to some franchisees' point-of-sale systems. To date, there
       has been no indication in the ongoing investigation that any Company-operated
       restaurants were impacted by this activity.

       The Company worked with investigators to disable the malware involved in the
       first attack earlier this year. Soon after detecting the malware variant involved in
       the latest attack, the Company identified a method of disabling it and thereafter
       disabled it in all franchisee restaurants where it was discovered. The investigation
       has confirmed that criminals used malware believed to have been effectively
       deployed on some Wendy’s franchisee systems starting in late fall 2015.

       (Emphasis added).

       131.    Despite representing to the public that more information about the Data Breach was

available on the Company’s website, Wendy’s failed to provide any additional information and

what little information it did provide was inadequate and redundant.



                                                51
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 52 of 78 PAGEID #: 1229




       132.   Noticeably absent from the Company’s June 9, 2016 press release or Wendy’s July

7, 2016 news release, and contrary to the Company’s earlier public disclosures, was the

representation that none of the Aloha POS systems had been compromised. Indeed, the Company

failed to acknowledge that the Aloha POS system that Wendy’s required its franchisees to install

had also been involved in the Data Breach.

       133.   On February 28, 2018, the Company filed a Form 10-K with the SEC reporting the

Company’s financial results for the year ended December 31, 2017 (the “2017 10-K”). In the 2017

10-K, the Company provided the following information about the Data Breach:

       The Company first reported unusual payment card activity affecting some
       franchise-owned restaurants in February 2016 and that malware had been
       discovered on certain systems. Subsequently, on June 9, 2016, the Company
       reported that an additional malware variant had been identified and disabled. On
       July 7, 2016, the Company, on behalf of affected franchise locations, provided
       information about specific restaurant locations that may have been impacted by
       these attacks, all of which are located in the United States, along with support for
       customers who may have been affected by the malware variants.

       Working closely with third-party forensic experts, federal law enforcement and
       payment card industry contacts as part of its investigation, the Company determined
       that specific payment card information was targeted by the additional malware
       variant. This information included cardholder name, credit or debit card number,
       expiration date, cardholder verification value and service code.

       The Company believes the criminal cyberattacks resulted from service providers’
       remote access credentials being compromised, allowing access, and the ability to
       deploy malware, to some franchisees’ point-of-sale systems. There has been no
       indication in the investigation that any Company-operated restaurants were
       impacted by this activity.

       The Company worked with investigators to disable the malware involved in the
       first attack in 2016. Soon after detecting the malware variant involved in the latest
       attack, the Company identified a method of disabling it and thereafter disabled it in
       all franchisee restaurants where it was discovered. The investigation has confirmed
       that criminals used malware believed to have been effectively deployed on some
       Wendy’s franchisee systems starting in late fall 2015.

       The Company has been named as a defendant in a putative class action filed in the
       United States on behalf of customers, as well as five class actions brought by

                                                52
    Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 53 of 78 PAGEID #: 1230




           financial institutions in the United States that have been consolidated into a single
           proceeding. In addition, certain of the Company’s present and former directors, and
           one non-director executive officer of the Company, were named as defendants in a
           putative shareholder derivative complaint alleging breach of fiduciary duty, waste
           of corporate assets, unjust enrichment and gross mismanagement. These civil
           proceedings seek damages and other relief allegedly arising from the cybersecurity
           incident. In addition, claims may also be made by payment card networks against
           the affected franchisees. These claims and investigations may adversely affect how
           we or our franchisees operate the business, divert the attention of management from
           the operation of the business, have an adverse effect on our reputation, result in
           additional costs and adversely affect our results of operations.

The Individual Defendants Knew that the Company’s Aloha POS System was Inadequate and

Would Not Protect Against a Data Breach

           134.    Prior to the Data Breach, the Individual Defendants were aware that its data security

systems were insufficient and outdated that its POS system would not protect the Company against

a data breach.

           135.    On December 22, 2014, Wendy’s filed a lawsuit against DavCo Restaurants LLC

and DavCo Acquisition Holding, Inc. (collectively “DavCo”), one of the Company’s largest

franchisees8, seeking to immediately terminate each of DavCo’s franchise agreements on the

grounds of DavCo’s alleged failure to comply with the terms of the franchise agreements by not,

among other things, purchasing and installing, a common point of sale computer platform.

           136.     According to Wendy’s complaint against DavCo (“DavCo Complaint”), “in

October 2012, Wendy’s formally announced plans to implement NCR Aloha (“Aloha”) as the

required POS platform for the Wendy’s system in the U.S. and Canada.” DavCo Complaint ¶ 16.

Further, Wendy’s admitted that this was a significant and important announcement, as prior to this




8
    The lawsuit is captioned as Wendy’s Int’l, LLC v. DavCo Rests. LLC, No. 14CV013382 (Ohio Ct. Comm. Pl.) (the

“DavCo Lawsuit”)



                                                        53
    Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 54 of 78 PAGEID #: 1231




time, Wendy’s remained one of the few major quick-service restaurant chains that had not yet

implemented a single, consistent POS platform system wide. Id. The DavCo Complaint also

stated that “NCR is a publicly-traded, leading provider of technology solutions and Aloha is

regarded as one of the best, if not the best, POS solutions available to the restaurant industry,” id.,

and that Wendy’s selected Aloha following a lengthy, in-depth selection process managed by

Wendy’s IT and Operations departments, with continuous input from Wendy’s U.S. and Canadian

franchise advisory councils, whose members are comprised of franchisees representing multiple

geographic regions within the U.S. and Canada. Id. ¶ 18.

           137.    Indeed, in an exchange between defendant Brolick and an analyst from CL King &

Associates, Inc. that took place during the 2012 4Q Earnings Call,9 defendant Brolick admitted

that the Company’s POS system was outdated and that the Company would need to move fairly

quickly to adopt the Aloha POS system:

           Analyst: Okay, great. And then just a follow-up question. I guess when you look
           at the remodels, I assume as stores get done, you're going to get everybody on a
           common POS platform. I was wondering just how long you think it'll take to get
           the system on a -- more of a common POS platform so you can better utilize the
           new app and be able to really utilize some of the tools that hit those customers more
           efficiently from a marketing standpoint.

           Brolick: Yes. Well, I’ll start out and then ask Steve to jump in here. But there is
           a fairly high percentage of our system that has fairly old POS software, and
           they're going to need to evolve to this fairly quickly. There are also franchisees,
           however, who have quite recently made important investments in what we call
           modern POS hardware as well as software. They will eventually have to transition
           out of that into the common platform that we have identified, which is NCR’s
           Aloha. But that might be 5 years down the road for them. But again, they have
           modern POS that can run this. So that's not an issue. But to do the things we want
           longer term, there -- they, too, are eventually going to have to change. But there's
           a decent piece of the system that's going to have to move to this really pretty
           quickly.

9
    http://seekingalpha.com/article/1234861-the-wendys-management-discusses-q4-2012-results-earnings-call-

transcript?part=single


                                                        54
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 55 of 78 PAGEID #: 1232




       (Emphasis added).

       138.    Further, despite Brolick’s acknowledgment that the Company’s systems were

outdated and that the transition to Aloha POS would have to happen quickly, although the original

deadline to install Aloha in all Wendy’s restaurants was July 1, 2014, Wendy’s claimed that it

extended the deadline to July 1, 2015 “in order to give Wendy’s franchisees additional time to plan

for and make the recurring investment to help ensure a successful rollout of Aloha in all

restaurants.” DavCo Complaint ¶ 19.

       139.    On February 16, 2015, DavCo filed its answer to the complaint and asserted

counterclaims against Wendy’s (the “DavCo Counterclaim”). The DavCo Counterclaim alleged

that the Aloha POS system was fraught with serious technical and operational problems which,

according to DavCo, Wendy’s acknowledged, but summarily dismissed as trivial.              DavCo

Counterclaim ¶ 9. DavCo further alleged that the Aloha POS software was unstable and would

repeatedly freeze and disconnect from the restaurant’s network, causing Wendy’s to temporarily

suspend Aloha POS installations in late 2013 because of concerns relating to the software’s

stability. Id. ¶¶ 25-30.

       140.    The lack of stability in Aloha POS and the need to put the installations on hold is

discussed at an August 6, 2013 Board meeting attended by N. Peltz, May, Brolick, Chajet, Garden,

Hill, Levato, Lewis, Rothschild, Schwab, Smith, Troubh, Wasserman, Penegor and others. These

stability issues with Aloha POS are discussed again at a Board meeting attended by all members

of the Board on October 31, 2013 and installations remained on hold. Board meetings, with all

members present, were held on December 11, 2014 and January 29, 2015. At both of these meeting

it was noted that Aloha POS installations were paused.




                                                55
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 56 of 78 PAGEID #: 1233




       141.       On June 30, 2016, after Wendy’s had confirmed the Data Breach, Wendy’s filed its

first amended complaint against DavCo and on July 15, 2016, DavCo filed its first amended answer

and asserted counterclaims against Wendy’s (the “DavCo Amended Counterclaim”).

       142.       The DavCo Amended Counterclaim stated that DavCo determined in 2005 and

2006 to modernize its POS system and, after consulting with John Deane, Wendy’s Chief

Information Officer at the time, Mr. Deane recommended the Micros POS system as the most

suitable for a Wendy’s franchise. DavCo Amended Counterclaim at ¶ 26. Additionally, Mr. Deane

stated that Wendy’s itself would be adopting the Micros POS system for use in Company owned

restaurants. Id.

       143.        The DavCo Amended Counterclaim went on to state that although the Company’s

information technology department reviewed multiple POS systems in 2005 and 2006, including

the Aloha POS system, Wendy’s rejected Aloha for use in its company-owned restaurants at the

time. Id. ¶ 27.

       144.       With respect to the Aloha POS System, the DavCo Amended Counterclaim alleges

that “the frequent problems demonstrated by Wendy’s poor decision to adopt the Aloha POS

system is exhibited by the ever-changing deadlines cited in Wendy’s complaints in this litigation.

Wendy’s selected the Aloha platform in October 2012 – nearly four years ago. Wendy’s then

decided upon an original deadline of July 1, 2014 to install Aloha. Because of major problems

with Aloha, that deadline was eventually delayed to July 1, 2015. Now Wendy’s claims that the

deadline was March 31, 2016, though not all restaurants are required to have the Aloha system

installed until at least December 31, 2016. Upon information and belief, it is unlikely that this

latest announced deadline will be met. And some Wendy’s restaurants will never have to install

the Aloha system.” DavCo Amended Counterclaim ¶ 11.



                                                 56
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 57 of 78 PAGEID #: 1234




       145.    According to a meeting of the Board held on December 14, 2015, installation of

Aloha POS was expected to be completed system-wide by the end of 2016.

       146.    Further, DavCo alleged that “the functional capacity of the Aloha system was also

subject to ridicule among franchisees” and that Wendy’s informed its franchisees on November

18, 2014 that the problems with the Aloha POS system “were ‘causing more disruption than we

would consider to be reasonable.’” Id. ¶ 29.

       147.    The DavCo Amended Counterclaim also included the following allegations about

the Data Breach, in relevant part:

       Upon information and belief, there continue to be significant problems with the
       Aloha POS system. In January 2016, reports disclosed a possible data breach
       arising from Wendy’s POS systems. Wendy’s confirmed in May 2016 that
       franchisee POS systems were the target of a consumer data breach, but stated that
       the breach affected only around 300 restaurants and that Aloha was not affected.
       However, in June 2016, Wendy’s revealed that the data breach was larger and may
       have affected another POS system without disclosing what system specifically. On
       July 7, 2016, Wendy’s disclosed that the data breach occurred over the course of
       two waves and affected over 1,000 restaurants – nearly 20% of Wendy’s franchise
       locations in the United States. Upon information and belief, many of the affected
       restaurants utilized the Aloha POS system. None of DavCo’s restaurants – which
       have not installed the Aloha system to date – appear to have been affected by the
       data breach. Despite not having any restaurants which were part of the data breach
       suffered by those franchised restaurants that installed the Aloha POS system,
       DavCo has been subjected to numerous media reports and suspicion from its
       customers that their data may have been compromised as part of the Aloha data
       breach.

       Id. ¶ 34 (Emphasis added).

       148.    Further, the DavCo Amended Counterclaim stated that Don Zimmerman served as

Wendy’s Chief Information Officer from 2008 to 2015 and that he was primarily responsible for

deciding the technology vendors that would service Wendy’s restaurants including NCR, the

developer of the Aloha POS system. Id. ¶ 35. DavCo claimed that Mr. Zimmerman played a

“crucial role” in deciding that the Aloha POS system would be required for use in Wendy’s



                                               57
     Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 58 of 78 PAGEID #: 1235




restaurants despite its many flaws and, notably, after Zimmerman’s departure from Wendy’s in

2015, he went on to become the Chief Technology Officer for NCR’s hospitality division. Id.

           149.    On July 25, 2016, Wendy’s filed a reply to DavCo’s Amended Counterclaim

(“Wendy’s Reply”). Notably, despite its prior public statements to the contrary, Wendy’s did not

deny DavCo’s claims that the Data Breach had indeed affected restaurants that were utilizing the

Aloha POS system (Wendy’s Reply ¶ 34) and also admitted that Don Zimmerman was Wendy’s

former Chief Investment Officer, he participated in the decision to implement the Aloha POS

system for the Wendy’s system in the United States and Canada, and Mr. Zimmerman no longer

works for the Company. Id. ¶ 35.10

           150.    Moreover, on July 13, 2016, Wendy’s posted a job listing on its website seeking an

analyst – POS solutions. Under the section of the listing entitled “Job description,” the description

provided by Wendy’s admitted that the Aloha POS system suffered from defects, stating the

following, in relevant part:

           This position is responsible for assisting in supporting and enhancing Aloha
           application software within the Restaurant Solutions environment, and for all
           integrated Aloha software required for optimal restaurant operations. This role will
           execute first level investigation into reported defects within new and existing
           Aloha POS software code and submit initial findings for further analysis and root
           cause determination. This role will facilitate data gathering and requirements
           definitions for appropriate internal groups to better manage Third Party vendors
           and to ensure quality software delivery to restaurants required for optimal
           operations. Reporting to the Manager - Application Engineering.

           (Emphasis added).

           151.    Based on the foregoing, despite having knowledge of the multiple problems with

the Aloha POS system dating back several years and recognizing the importance of maintaining


10
     In 2017 Wendy’s ended the dispute with DavCo by purchasing DavCo’s 140 Wendy’s locations and reselling

them to another franchisee, NPC International, Inc., resulting in a loss of more than $40 million.


                                                          58
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 59 of 78 PAGEID #: 1236




adequate data security policies and procedures, the Individual Defendants, in conscious disregard

of their fiduciary duties, failed to take adequate steps to update its POS system and/or rectify the

existing issues with the Aloha POS system. Further, the Individual Defendants were aware that a

franchisee data breach was “likely” and that such a franchisee breach would be considered a breach

of Wendy’s itself, damaging the brand name.

      DAMAGES TO WENDY’S CAUSED BY THE INDIVIDUAL DEFENDANTS

       152.    As a direct and proximate result of the Individual Defendants’ misconduct,

Wendy’s failed to maintain proper internal controls, consciously disregarded multiple red flags

alerting the Individual Defendants to multiple areas of non-compliance with the Company’s

existing policies and procedures and problems with the Aloha POS system, caused the Company

to release false and misleading statements and substantially damaged the Company’s credibility,

corporate image and goodwill.

       153.    Wendy’s has expended and will continue to expend significant sums of money.

Additional expenditures and damages that the Company has incurred as a result of the

Individual Defendants’ breaches of their fiduciary duty include:

           a. Costs incurred from investigating, defending and payment of any settlement or

               judgment in the Financial Institution Class Action and the Consumer Class Action;

           b. Costs incurred from retaining cybersecurity experts to conduct a comprehensive

               investigation into the Data Breach;

           c. Increased insurance premiums;

           d. Costs incurred in strengthening and/or implementing changes to Wendy’s existing

               data security systems; and




                                                59
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 60 of 78 PAGEID #: 1237




           e. Costs incurred from the loss of Wendy’s customers’ confidence in the Company’s

                services resulting in lost sales.

                 DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS

        154.    Plaintiff brings this action derivatively in the right and for the benefit of Wendy’s

to redress injuries suffered, and to be suffered, by Wendy’s as a direct result of breaches of

fiduciary duty and unjust enrichment.

        155.    Plaintiff is a shareholder of Wendy’s, was a shareholder of Wendy’s at the time of

the wrongdoing alleged herein, and has been a shareholder of Wendy’s continuously since that

time.

        156.    Plaintiff will adequately and fairly represent the interests of the Company and its

shareholders in enforcing and prosecuting its rights.

        157.    Wendy’s is named as a nominal defendant in this case solely in a derivative

capacity. This is not a collusive action to confer jurisdiction on this Court that it would not

otherwise have. Prosecution of this action, independent of the current Board of Directors, is in the

best interests of the Company.

        158.    The wrongful acts complained of herein subject, and will continue to subject,

Wendy’s to continuing harm because the adverse consequences of the actions are still in effect and

ongoing.

        159.    The wrongful acts complained of herein were unlawfully concealed from Wendy’s

shareholders.

        160.    The Individual Defendants failed to make full and fair disclosure about the

effectiveness of Wendy’s internal controls and violated multiple corporate governance principles,

thus representing evidence of the Individual Defendants’ breaches of fiduciary duties.



                                                    60
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 61 of 78 PAGEID #: 1238




       161.    As of the date of Plaintiff’s Verified Shareholder Derivative Complaint filed on

December 16, 2016, the Board consisted of the following eleven individuals: defendants N. Peltz,

May, Brolick, Hill, Kass, Levato, Mathews-Spradlin, M. Peltz, Penegor and Rothschild and non-

defendant Arthur B. Winkleblack (“Winkleblack”) (“Demand Director Defendants”). The Board

as it existed on December 16, 2016, is the proper Board for purposes of analyzing demand futility.

       162.    As a result of the facts set forth herein, Plaintiff has not made any demand on the

Demand Director Defendants to institute this action since demand would be a futile and useless

act because the Demand Director Defendants are incapable of making an independent and

disinterested decision to institute and vigorously prosecute this action.       The wrongful acts

complained of herein show multiple breaches by the Individual Defendants, including the Demand

Director Defendants, of their fiduciary duties of loyalty, due care and oversight.

       163.    A majority of the Board is incapable of disinterestedly and independently

considering a demand to commence and vigorously prosecute this action for the reasons set forth

above and below.

       164.    As an initial matter, demand upon the Demand Director Defendants is futile

because the Board is already predisposed to refuse a demand as demonstrated by the Demand

Director Defendants’ position on the merits of the Financial Institutions’ Class Action and

Consumer Class Action, whose allegations also form the basis, in part, of liability in the instant

litigation. In a Form 10-Q filed with the SEC on August 10, 2016, the Company stated the

following, in relevant part:

       The Company was named as a defendant in a civil complaint that was filed in the
       U.S. District Court for the Middle District of Florida on February 8, 2016 by
       plaintiff Jonathan Torres. The complaint asserted claims of breach of implied
       contract, negligence and violations of the Florida Unfair and Deceptive Trade
       Practices Act arising from the Company’s alleged failure to safeguard customer
       credit card information and the alleged failure to provide notice that credit card

                                                61
Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 62 of 78 PAGEID #: 1239




    information had been compromised. The complaint sought certification of a
    putative nationwide class of consumers impacted by the alleged failures. The
    plaintiff sought monetary damages, injunctive and equitable relief, attorneys’ fees
    and other costs. The Company’s motion to dismiss the complaint was granted,
    without prejudice, on July 15, 2016.

    An amended complaint was filed in the same court by plaintiff Jonathan Torres and
    six additional named plaintiffs on July 29, 2016. The amended complaint names
    the Company’s subsidiary, Wendy’s International, LLC (“Wendy’s International”),
    as the defendant and asserts claims of breach of implied contract, negligence and
    violations of state consumer protection or deceptive trade practices statutes in the
    states of Florida, New York, New Jersey, Mississippi, Tennessee and Texas arising
    from Wendy’s International’s alleged failure to safeguard customer credit card
    information and the alleged failure to provide notice that credit card information
    had been compromised. The amended complaint also asserts violations of state
    data breach statutes in Florida, New York, New Jersey, Tennessee and Texas based
    on Wendy’s International’s alleged failure to timely and fully disclose the alleged
    data breach. The amended complaint seeks certification of a putative nationwide
    class of consumers impacted by the alleged failures, or in the alternative, statewide
    classes for Florida, New York, New Jersey, Mississippi, Tennessee and Texas. The
    plaintiffs seek monetary damages, injunctive and equitable relief, attorneys’ fees
    and other costs.

    The Company was named as a defendant in a civil complaint that was filed in the
    U.S. District Court for the Western District of Pennsylvania on April 25, 2016 by
    plaintiff First Choice Federal Credit Union. The complaint asserts claims of
    common law negligence, negligence per se due to the alleged violation of section
    5 of the Federal Trade Commission Act, and declaratory and injunctive relief. All
    of these claims are based on the allegations arising from the Company’s alleged
    failure to safeguard customer credit card information and the alleged failure to
    provide notice that credit card information had been compromised. The complaint
    sought certification of a putative nationwide class of banks, credit unions, financial
    institutions and other entities in the United States impacted by the alleged failures.
    The plaintiff sought monetary damages, a declaratory judgment, injunctive relief,
    attorneys’ fees and other costs.

    The Company was named as a defendant in four other civil complaints filed by
    financial institutions in the U.S. District Court for the Western District of
    Pennsylvania based on the allegations arising from the Company’s alleged failure
    to safeguard customer credit card information and the alleged failure to provide
    notice that credit card information had been compromised. These cases were
    consolidated into the First Choice Federal Credit Union case.

    An amended civil complaint was filed in the consolidated proceeding in the U.S.
    District Court for the Western District of Pennsylvania on July 22, 2016 naming
    the Company and two of its subsidiaries as defendants. The amended complaint

                                             62
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 63 of 78 PAGEID #: 1240




       was brought by 22 financial institutions and five association plaintiffs (representing
       members who are credit unions and other similar financial institutions). The
       amended complaint asserts claims of common law negligence, negligence per se
       due to the alleged violation of section 5 of the Federal Trade Commission Act,
       violation of the Ohio Deceptive Trade Practices Act, and declaratory and injunctive
       relief. The amended complaint also seeks certification of a putative nationwide
       class of banks, credit unions, financial institutions and other entities in the United
       States impacted by the alleged failures. The plaintiffs seek monetary damages, a
       declaratory judgment, injunctive relief, attorneys’ fees and other costs.

       The Company believes it has meritorious defenses to each of the actions described
       above and intends to vigorously oppose the claims asserted in each of the
       complaints.

       (Emphasis added).

       165.    Thus, because the Board has already determined that it believes that the allegations

in the Financial Institutions’ Class Action and Consumer Class Action are without merit, and

because the instant action is substantially based on the same and/or similar misconduct as the

Financial Institutions’ Class Action and Consumer Class Action, the Demand Director Defendants

are incapable of making an independent and disinterested decision to institute and vigorously

prosecute this derivative action.

       166.    Further, a majority of the Demand Director Defendants have deep-rooted

longstanding relationships with each other, thus rendering demand upon them as futile.

Trian Partners and Triangle

       167.    With respect to defendants N. Peltz, May, Kass, Levato, and M. Peltz, pursuant to

the 2016 Proxy, each of the foregoing Demand Director Defendants are/were employed by and/or

affiliated with each other in the following ways: (i) defendant N. Peltz has served as CEO and

founding partner of Trian Partners since November 2005, from January 1989 to April 1993, N.

Peltz was Chairman and CEO of Trian Group, Limited Partnership, which provided investment

banking and management services for entities controlled by N. Peltz and defendant May, and from



                                                63
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 64 of 78 PAGEID #: 1241




1983 to December 1988, N. Peltz was Chairman and CEO and a director of Triangle; (ii) defendant

May has been President and a founding partner of Trian Partners since November 2005, from

January 1989 to April 1993, May was President and COO of Trian Group, Limited Partnership,

and from 1983 to December 1988, he was President and COO and a director of Triangle; (iii)

defendant Kass currently serves as an Advisory Partner of Trian Partners; (iv) defendant Levato

was Senior Vice President and Chief Financial Officer of Trian Group, Limited Partnership, from

January 1992 to April 1993 and From 1984 to December 1988, Levato served as Senior Vice

President and CFO of Triangle; and (v) defendant M. Peltz is a Partner and has been a member of

the Investment Team of Trian Partners and is the son of defendant N. Peltz. Therefore, given their

longstanding deep-rooted ties to each other, defendants N. Peltz, May, Kass, Levato and M. Peltz

are incapable of independently considering a demand to bring suit against one another and

accordingly, demand is futile.

       168.    Rothschild was also closely involved with N. Peltz, May, Levato and Triangle

dating back to 1985 when Rothschild was working for Drexel Burnham Lambert, Inc. (“Drexel”).

Drexel, with the assistance of Rothschild, arranged for Triangle to issue junk bonds to purchase

National Can, American Can and UniRoyal Chemical Company for over $1.5 billion combined.

Rothschild served as an expert witness in litigation related to the UniRoyal Chemical Company

acquisition. See Albert v. Avery, Inc., 724 F. Supp. 245 (S.D.N.Y. 1989). Rothschild and N. Peltz

have continued to have a close relationship. As a result, when N. Peltz was given the authority to

appoint three directors of his choosing to the Wendy’s International board, he chose Rothschild to

be one of these three. N. Peltz also chose Rothschild to be Interim Chairman of Deerfield Triarc

Co. and as N. Peltz’s nominee as a director of H.J. Heinz Co. Rothschild’s longstanding deep-

rooted ties to N. Peltz, May and Levato create a reasonable doubt that they are capable of



                                               64
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 65 of 78 PAGEID #: 1242




independently considering a demand to bring suit against one another and accordingly, demand is

futile.

          169.   With respect to N. Peltz and May, according to the 2016 Proxy, as of March 28,

2016, Trian Partners was the beneficial owner of 40,792,537 (15.3%) shares of Wendy’s common

stock. As set forth in the Company’s 2015 10-K (and repeated again in the Company’s 2017 10-

K) under the section entitled “Risk Factors,” Wendy’s concedes that its Board is controlled by

Demand Director Defendants Peltz and May, who both beneficially own more than 20% of the

outstanding shares of Wendy’s common stock:

          A substantial amount of the Company’s Common Stock is concentrated in the
          hands of certain stockholders.

          Nelson Peltz, the Company’s Chairman and former Chief Executive Officer, Peter
          May, the Company’s Vice Chairman and former President and Chief Operating
          Officer, and Edward Garden, who resigned as a director of the Company on
          December 14, 2015, beneficially own shares of the Company’s outstanding
          Common Stock that collectively constitute more than 20% of its total voting power
          as of February 29, 2016. Messrs. Peltz, May and Garden may, from time to time,
          acquire beneficial ownership of additional shares of Common Stock.

          On December 1, 2011, the Company entered into an agreement (the “Trian
          Agreement”) with Messrs. Peltz, May and Garden, and several of their affiliates
          (the “Covered Persons”). Pursuant to the Trian Agreement, the Board of Directors,
          including a majority of the independent directors, approved, for purposes of Section
          203 of the Delaware General Corporation Law (“Section 203”), the Covered
          Persons becoming the owners (as defined in Section 203(c)(9) of the DGCL) of or
          acquiring an aggregate of up to (and including), but not more than, 32.5% (subject
          to certain adjustments set forth in the Agreement) of the outstanding shares of the
          Company’s Common Stock, such that no such persons would be subject to the
          restrictions set forth in Section 203 solely as a result of such ownership (such
          approval, the “Section 203 Approval”).

          The Trian Agreement (other than the provisions relating to the Section 203
          Approval and certain miscellaneous provisions that survive the termination of the
          agreement) terminated pursuant to the termination provisions of the Trian
          Agreement after funds affiliated with the Covered Persons sold 16.2 million shares
          of the Company’s Common Stock on January 15, 2014, thereby decreasing the
          Covered Persons’ beneficial ownership to less than 25% of the outstanding voting
          power of the Company as of that date. The Covered Persons sold an additional 2.0

                                                  65
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 66 of 78 PAGEID #: 1243




       million shares of the Company’s Common Stock on February 25, 2014. On July
       17, 2015, the Company repurchased 18.4 million shares of the Company’s
       Common Stock from the Covered Persons. The terminated provisions of the Trian
       Agreement included provisions restricting the Covered Persons in the following
       areas: (i) beneficial ownership of Company voting securities; (ii) solicitation of
       proxies or submission of a proposal for the vote of stockholders under certain
       circumstances; (iii) certain affiliate transactions with the Company; and (iv) voting
       of certain Company voting securities.

       This concentration of ownership gives Messrs. Peltz, May and Garden significant
       influence over the outcome of actions requiring stockholder approval, including
       the election of directors and the approval of mergers, consolidations and the sale
       of all or substantially all of the Company’s assets. They are also in a position to
       have significant influence to prevent or cause a change in control of the Company.
       If in the future Messrs. Peltz, May and Garden were to acquire more than a majority
       of the Company’s outstanding voting power, they would be able to determine the
       outcome of the election of members of the Board of Directors and the outcome of
       corporate actions requiring majority stockholder approval, including mergers,
       consolidations and the sale of all or substantially all of the Company’s assets. They
       would also be in a position to prevent or cause a change in control of the Company.

       170.   Additionally, the 2016 Proxy states the following under the section entitled

“Related Person Transactions Since the Beginning of 2015,” in relevant part:

       On June 2, 2015, the Company entered into a stock purchase agreement to
       repurchase shares of our Common Stock from Nelson Peltz, Peter W. May and
       Edward P. Garden and certain of their family members and affiliates, investment
       funds managed by Trian Partners, an investment management firm controlled by
       Messrs. Peltz, May and Garden, and the general partner of certain of those
       investment funds (together with Messrs. Peltz, May and Garden, certain of their
       family members and affiliates and Trian Partners, the “Trian Group”), who in the
       aggregate owned approximately 24.8% of our outstanding shares as of May 29,
       2015. Pursuant to the agreement, the Trian Group agreed not to tender or sell any
       of its shares in the $639 million modified Dutch auction tender offer the Company
       commenced on June 3, 2015. Also pursuant to the agreement, the Company agreed,
       following completion of the tender offer, to purchase from the Trian Group a pro
       rata amount of its shares based on the number of shares the Company purchased in
       the tender offer, at the same price received by stockholders who participated in the
       tender offer. On July 17, 2015, after completion of the tender offer, the Company
       repurchased 18.4 million shares of our Common Stock from the Trian Group at the
       price paid in the tender offer of $11.45 per share, for an aggregate purchase price
       of $210.9 million.

       On December 1, 2011, the Company entered into an agreement with Trian Partners
       and certain of its affiliates, including Nelson Peltz, Peter W. May and Edward P.
       Garden (collectively, the “Covered Persons”). Pursuant to the agreement, the
                                                66
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 67 of 78 PAGEID #: 1244




       Board of Directors, including a majority of the independent directors, approved, for
       purposes of Section 203 of the Delaware General Corporation Law, the Covered
       Persons becoming the owners of or acquiring an aggregate of up to 32.5% (subject
       to certain adjustments set forth in the agreement) of the outstanding shares of our
       Common Stock, such that no such persons would be subject to the restrictions set
       forth in Section 203 solely as a result of such ownership (such approval, the
       “Section 203 Approval”). The agreement (other than the provisions relating to the
       Section 203 Approval and certain miscellaneous provisions) terminated pursuant to
       its termination provisions on January 15, 2014.

       Each of the related person transactions described above was reviewed and approved
       by the Audit Committee in accordance with the terms of its written charter and the
       RPT Policy.

       171.     Based on the foregoing, with respect to defendant Levato, Levato previously served

as Chairman of the Audit Committee until Winkleblack succeeded him sometime after April 2017

and, according to the Audit Committee Charter, Levato is required to satisfy the independence

requirements pursuant to Section 10A of the Securities Exchange Act of 1934. Additionally,

pursuant to the Audit Committee Charter, Levato was responsible for reviewing and approving the

foregoing related party transactions involving defendants Peltz and May. Yet, given Levato’s prior

employment with the Company, Trian Group, Limited Partnership and Triangle, Levato has

longstanding ties with Peltz and May and therefore, he is not and cannot be considered an

independent director and should not have been responsible for reviewing and approving the related

party transactions and certainly cannot field a demand. Accordingly, demand upon Levato is futile

and must be excused.

       172.     With respect to defendant Brolick, Brolick has served as a director of the Company

since September 2011 and previously served as President and CEO of the Company from

September 2011 to January 2016 and as CEO until his retirement from management duties on May

26, 2016.     As conceded by the Company in the 2016 Proxy, defendant Brolick is not an

independent director due to his insider status. Additionally, as demonstrated above, Brolick has

repeatedly failed to make and/or failed to cause the Company to make full and fair disclosure to
                                                67
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 68 of 78 PAGEID #: 1245




the public regarding the effectiveness of the Company’s data security policies and regarding the

scope and effects of the Data Breach. Accordingly, Brolick is incapable of independently

exercising his business judgment thus rendering demand futile.

        173.      With respect to defendant Penegor, Penegor has served as a director of the

Company since May 2016 and as CEO of the Company since May 27, 2016. Penegor joined the

Company in June 2013 and served as the President and CFO of Wendy’s from January 2016 to

May 2016, as Executive Vice President, CFO and International from December 2014 to January

2016 and as Senior Vice President and CFO from September 2013 to December 2014. As

conceded by the Company in the 2016 Proxy, Penegor is not an independent director due to his

insider status.

        174.      Further, according to the 2015 Proxy, the Company stated that Penegor, “who was

promoted from Senior Vice President and Chief Financial Officer to Executive Vice President,

Chief Financial Officer and International, took on additional oversight of the Company’s

International division, in addition to maintaining his existing responsibilities for Finance,

Development and Information Technology.” Thus, given that Penegor was primarily responsible

for overseeing the Company’s information technology department, Penegor either knew or should

have known that the Company’s data security systems were inadequate and ineffective and had a

duty to implement and oversee effective internal controls over the Company’s data security

policies. This is especially true given the Company’s longstanding recognition of the potential

adverse material effect that a data security breach could have on the Company’s operations. Based

on defendant Penegor’s utter failure to implement an effective data security program and monitor

the Company’s compliance with the foregoing, as well as federal, state and local regulations

governing data security and privacy (including, as conceded by the Company, compliance with



                                                 68
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 69 of 78 PAGEID #: 1246




payment card industry rules), Penegor faces a substantial likelihood of liability rendering him

incapable of exercising his business judgment and demand futile.

       175.    With respect to defendant Mathews-Spradlin, Mathews-Spradlin has served as a

director of the Company since February 2015. From 1993 until her retirement in 2011, Mathews-

Spradlin worked at Microsoft Corporation, where she served as Chief Marketing Officer (“CMO”)

and Senior Vice President, Central Marketing Group from 2005 to 2011, Corporate Vice President,

Marketing from 2001 to 2005, Vice President, Corporate Public Relations from 1999 to 2001 and

head of the Corporate Public Relations function from 1993 to 1999. According to the 2016 Proxy,

the Company touts that Mathews-Spradlin “possesses extensive experience in global brand

management and a deep understanding of the technology industry attributable to her background

as a senior executive at Microsoft Corporation.” Thus, given Mathews-Spradlin’s extensive

background in technology due to her long tenure at Microsoft, she either knew or should have

known that the Company’s data security systems were inadequate and ineffective and had a duty

to implement and oversee effective internal controls over the Company’s data security policies.

This is especially true given the Company’s longstanding recognition of the potential adverse

material effect that a data security breach could have on the Company’s operations. Based on

defendant Mathews-Spradlin’s utter failure to implement an effective data security program and

monitor the Company’s compliance with the foregoing, as well as federal, state and local

regulations governing data security and privacy (including, as conceded by the Company,

compliance with payment card industry rules), Mathews-Spradlin faces a substantial likelihood of

liability rendering her incapable of exercising her business judgment and demand futile.

       176.    Notwithstanding the foregoing affiliations among the Demand Director

Defendants, the following Demand Director Defendants also have longstanding ties to each other



                                               69
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 70 of 78 PAGEID #: 1247




based on the fact that they either previously served as officers or directors of certain of the

Company’s subsidiaries and/or Wendy’s International prior to its merger with the Company in

September 2008: (i) N. Peltz previously served as the Company’s Chairman and CEO and as a

director or manager and an officer of certain of the Company’s subsidiaries from April 1993

through June 2007; (ii) May served as the President and COO and as a director or manager and an

officer of certain of the Company’s subsidiaries from April 1993 through June 2007; (iii) Brolick

previously worked at Wendy’s International for 12 years, last serving as Senior Vice President of

New Product Marketing, Research and Strategic Planning; (iv) Hill served as a director of Wendy’s

International from 1994 until its merger with the Company in September 2008; and (v) Levato

served as Executive Vice President and CFO of the Company and certain of its subsidiaries from

April 1993 to August 1996. Therefore, given their longstanding deep-rooted ties to each other,

defendants N. Peltz, May, Brolick, Hill and Levato are incapable of independently considering a

demand to bring suit against one another and accordingly, demand is futile.

The Board’s Oversight Role

       177.   Finally, as stated in the 2016 Proxy, the entire Board was responsible for risk

oversight, and the Board’s risk oversight function is supported by a Risk Oversight Committee,

which is comprised of members of senior management:

       Board’s Role in Risk Oversight

       The Board of Directors provides oversight with respect to the Company’s risk
       assessment and risk management activities, which are designed to identify,
       prioritize, assess, monitor and mitigate material risks to the Company, including
       financial, operational, compliance and strategic risks. While the Board has primary
       responsibility for risk oversight, the Board’s standing committees support the
       Board by regularly addressing various risks in their respective areas of
       responsibility. The Audit Committee focuses on financial risks, including
       reviewing with management, the Company’s internal auditors and the Company’s
       independent registered public accounting firm the Company’s major risk exposures
       (with particular emphasis on financial risk exposures), the adequacy and

                                               70
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 71 of 78 PAGEID #: 1248




       effectiveness of the Company’s accounting and financial controls and the steps
       management has taken to monitor and control such exposures, including the
       Company’s risk assessment and risk management policies. The Compensation
       Committee considers risks presented by the Company’s compensation policies and
       practices for its executive officers and other employees, as discussed below under
       the caption “Compensation Risk Assessment.” The Nominating and Corporate
       Governance Committee reviews risks related to the Company’s corporate
       governance structure and processes, including director qualifications and
       independence, stockholder proposals related to governance, succession planning
       and the effectiveness of our Corporate Governance Guidelines. The Board’s risk
       oversight function is also supported by a Risk Oversight Committee composed of
       members of senior management. The Risk Oversight Committee is exclusively
       devoted to prioritizing and assessing all categories of enterprise risk, including
       risks delegated by the Board of Directors to the Board committees, as well as
       other operational, compliance and strategic risks facing the Company. Each of
       these committees reports directly to the Board.

       (Emphasis added).

       178.    Based on the foregoing, it can be reasonably inferred that the Board had knowledge

of the Company’s inadequate data security measures, given that the Company has acknowledged

in its annual statements dating back to 2008 of the potential adverse effect that a security breach

would have on the Company’s operations.

The Board and Audit Committee Meetings

       179.    The Board and Audit Committee meetings illustrate that the Board had knowledge

of the Company’s inadequate data security measures and the potential adverse effect that a security

breach would have on the Company’s operations.         The Board failed to timely and adequately

rectify the Company’s data security issues prior to the Data Breach despite repeatedly being put

on notice of the pervasive issues. The Board’s failure to act constitutes bad faith and accordingly,

a majority of the Demand Director Defendants faces a substantial likelihood of liability rendering

them incapable of independently exercising their business judgment and demand futile.

       180.    An Audit Committee meeting was held on July 29, 2015. The Audit Committee

members present at this meeting were Levato, Schwab, Lewis, and Rothschild. Penegor and other

                                                71
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 72 of 78 PAGEID #: 1249




Company officers were also in attendance at this meeting. This meeting discussed the same

significant franchisee data security issues that were highlighted more than a year prior at the May

1, 2014 Audit Committee meeting and made it clear that the issues discussed at the May 1, 2014

meeting were still not resolved. Specifically, each Audit Committee meeting included a discussion

of the lack of franchisee security or compliance, that a franchisee breach would be viewed by the

public as Wendy’s itself incurring a breach, and that franchisees were one of the Company’s

primary areas of exposure. A Board meeting was then held on October 28, 2015. At this Board

meeting, Trimm provided a detailed update on cyber security issues, which included a summary

of his presentation that he earlier gave to the Audit Committee on July 29, 2015. The members of

the Board present at this meeting were Peltz, May, Brolick, Garden, Hill, Levato, Lewis, Mathews-

Spradlin, Rothschild and Schwab. Penegor, Wright and other Company officers were also present

at this meeting.

       181.     Furthermore, as a result of the DavCo Lawsuit and the Board meetings discussing

the pervasive problems with Aloha POS and the need to pause installations (see ¶ 131) , the

Demand Director Defendants were on notice of the Aloha POS system issues and failed to take

action to address and resolve the deficiencies, including taking steps to ensure that the Company’s

data security measures were compliant with payment card industry standards. The Board’s

continued failure to act is further evidenced by the fact that the Company is still utilizing the Aloha

POS system despite that restaurants that were using the Aloha POS system were also impacted by

the Data Breach, as the Company effectively admitted in its reply to DavCo’s Amended

Counterclaim.

       182.     The Individual Defendants’ conduct described herein and summarized above

demonstrates a pattern of misconduct that could not have been the product of legitimate business



                                                  72
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 73 of 78 PAGEID #: 1250




judgment as it was based on intentional, reckless, and disloyal misconduct. Thus, none of the

Individual Defendants, who constitute a majority of the Demand Director Defendants, can claim

exculpation from their violations of duty pursuant to the Company’s charter (to the extent such a

provision exists). As a majority of the Individual Defendants faces a substantial likelihood of

liability, they are self-interested in the transactions challenged herein and cannot be presumed to

be capable of exercising independent and disinterested judgment about whether to pursue this

action on behalf of the shareholders of the Company.

        183.       Based on the foregoing, the Demand Director Defendants face a sufficiently

substantial likelihood of liability and accordingly, there is a reasonable doubt as to each

Defendant’s disinterestedness in deciding whether pursuing legal action would be in the

Company’s best interest. Accordingly, demand upon the Demand Director Defendants is excused

as being futile.

                                        CAUSES OF ACTION

                                           COUNT I
               (Against the Individual Defendants for Breach of Fiduciary Duty)

        184.       Plaintiff incorporates by reference and realleges each of the foregoing allegations

as though fully set forth herein.

        185.       The Individual Defendants owed and owe Wendy’s fiduciary obligations,

including the obligations of good faith, fair dealing, loyalty and care. Among other things, the

Individual Defendants owed a fiduciary duty to Wendy’s to supervise the issuance of its press

releases and public filings and ensure that they were truthful, accurate and conformed to federal

and state securities law. The Individual Defendants breached their duties of loyalty, care and

good faith by: (i) failing to implement and enforce a system of effective internal controls and

procedures with respect to data security for the Company and its franchisees; (ii) failing to exercise


                                                   73
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 74 of 78 PAGEID #: 1251




their oversight duties by not monitoring the Company’s compliance with federal and state laws,

payment card industry regulations and its agreements with payment card processors and networks;

(iii) failing to cause the Company to make full and fair disclosure concerning (a) the effectiveness

of the Company’s policies and procedures with respect to data security, and (b) the scope and

impact of the Data Breach, resulting in the commencement of the Financial Institutions Class

Action and Consumer Class Action.

       186.    The Individual Defendants also permitted the Company to violate the PCI DSS by,

among other things, (a) allowing Wendy’s to knowingly operate its point-of-sale system on

outdated and unsupported software; (b) failing to ensure that the Company installed and

maintained an adequate firewall; (c) failing to ensure that payment card data was properly

segmented from the remainder of Wendy’s network; (d) failing to implement necessary protocols,

such as software image hardening, password protecting programs that captured payment card data

and encrypting payment card data at the point-of–sale; and (e) failing to upgrade the Company’s

systems to utilize EMV technology.

       187.    In addition, the Individual Defendants consciously disregarded the systemic and

pervasive problems with the Aloha POS system, thereby consciously permitting the Company to

maintain an out of date operating system, failed to require its franchisees to utilize Wendy’s chosen

vendor to process transactions, and failed to exercise their oversight duties commensurate with the

risk, given the recognition by senior management and the Board that a security breach could

adversely affect the Company’s business and operations, as evidenced by the fact that the Data

Breach went undetected for several months and, it was not until after receiving questions from a

third-party concerning banking industry sources who discovered a pattern of fraud on cards that




                                                 74
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 75 of 78 PAGEID #: 1252




were used at various Wendy’s locations that the Company publicly acknowledged that it was

investigating claims of a possible credit card breach at some locations.

       188.    By reason of the foregoing, Wendy’s was damaged.

                              PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment as follows:

       A.      Directing Defendants to account to Wendy’s for all damages sustained or to be

sustained by the Company by reason of the wrongs alleged herein;

       B.      Directing Wendy’s to take all necessary actions to reform its corporate

governance and internal procedures to comply with applicable laws and protect the Company

and its shareholders from a recurrence of the events described herein, including, but not limited

to, a shareholder vote resolution for amendments to Wendy’s By-Laws or Articles of

Incorporation and taking such other action as may be necessary to place before shareholders for

a vote on corporate governance policies;

       C.      Awarding to Wendy’s restitution from the Defendants and ordering disgorgement

of all profits, benefits and other compensation obtained by the Individual Defendants.

       D.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and experts’ fees and expenses; and

       E.      Granting such other and further relief as the Court may deem just and proper.

                                        JURY DEMAND

       Plaintiff demands a trial by jury.




                                                 75
 Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 76 of 78 PAGEID #: 1253




Dated: January 31, 2019                       Respectfully submitted,

                                              STRAUSS TROY

                                              By: /s/ Richard S. Wayne
                                              Richard S. Wayne (0022390)
                                              William K. Flynn (0029536)
                                              The Federal Reserve Building
                                              150 East Fourth Street
                                              Cincinnati, OH 45202-4018
                                              Telephone: (513) 621-2120
                                              Facsimile: (513) 629-9426
                                              FARQUI & FARUQI, LLP
                                              Stuart J. Guber
                                              1617 John F. Kennedy Boulevard, Suite 1550
                                              Philadelphia, PA 19103
                                              Telephone: 215-277-5770
                                              Facsimile: 215-277-5771
                                              FARUQI & FARUQI, LLP
                                              Nadeem Faruqi
                                              Nina M. Varindani
                                              685 Third Avenue, 26th Floor
                                              New York, New York 10017
                                              Telephone: 212-983-9330
                                              Facsimile: 212-983-9331

                                              Plaintiff’s Co-Lead Counsel


                                 CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing has been filed electronically with the U.S.
District Court this 31st day of January, 2019. Notice of this filing will be sent to all parties by
operation of the Court’s electronic filing system. Parties may access this filing through the Court's
system. If a party is not given notice electronically through the Court’s system a copy will be
served by ordinary United States mail, first class postage prepaid, this 31st day of January, 2019.


                                              By: /s/ Richard S. Wayne
                                              Richard S. Wayne (0022390)




045688.978.13108691_1.docx




                                                 76
Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 77 of 78 PAGEID #: 1254
Case: 1:16-cv-01153-TSB Doc #: 50 Filed: 01/31/19 Page: 78 of 78 PAGEID #: 1255
